$40,950,000

TERM LOAN AGREEMENT

Between

THE ANDERSONS RAIL OPERATING I LLC,

as Borrower,

THE LENDERS NAMED HEREIN,

and

SIEMENS FINANCIAL SERVICES, INC.,

as Agent and Lender

Dated as of

December 29, 2005

         
W I T N E S S E T H: 1 ARTICLE I. DEFINITIONS
    1  
ARTICLE II. AMOUNT AND TERMS OF THE LOANS
    12  
ARTICLE III. CONDITIONS OF LENDING
    16  
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
    28  
ARTICLE V. COVENANTS OF THE BORROWER
    25  
ARTICLE VI. EVENTS OF DEFAULT
    32  
ARTICLE VII. AGENCY
    34  
ARTICLE VIII. MISCELLANEOUS
    38  
SCHEDULE A            ADMINISTRATIVE DETAILS SCHEDULE B            EXCEPTION
REPORT
       
ADDENDUM I            SCHEDULE OF PRINCIPAL PAYMENTS
       

EXHIBIT A — Form of Promissory Note

EXHIBIT B — Form of Pay Proceeds Letter

EXHIBIT C — Form of Officer’s Certificate

EXHIBIT D — Form of Notice of Assignment

EXHIBIT E — Form of Transfer Agreement

1

TERM LOAN AGREEMENT, dated as of December 29, 2005, among THE ANDERSONS RAIL
OPERATING I LLC, a Delaware limited liability company (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”) and SIEMENS FINANCIAL SERVICES, INC.
(in its capacity as Agent for the Lenders hereunder together with its successors
and permitted assigns in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower desires to acquire the Equipment and related Equipment
Leases described in Schedule A to the Security Agreement;

WHEREAS, the Borrower wishes to borrow from the Lenders in order to facilitate
the acquisition of the Equipment and related Equipment Leases described in
Schedule A to the Security Agreement in accordance with the terms of the
Transfer Documents.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. Definitions. The following terms shall have the following meanings
for the purposes of this Agreement:

“AAR” means the Association of American Railroads.

“Affiliate” of any Person means any other Person, which directly or indirectly
controls, or is controlled by, or is under common control with, such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the management and policies of a Person, the ownership of voting
securities, by contract or otherwise, and the term “controlled” shall have a
meaning correlative to the foregoing.

“Agent” has the meaning specified in the initial paragraph of this Agreement.

“Agreement” means this Term Loan Agreement, together with all Exhibits and
Schedules attached hereto, as the same may be amended, supplemented or modified,
from time to time.

“Appraisal” means a written appraisal of the Fair Market Value of the Equipment
conducted by an independent third party appraiser selected by Borrower and
reasonably acceptable to the Agent.

“Appraisal Date” means, with respect to any Appraisal, the date of such
Appraisal.

“Asset Sale” means any Disposition of any Collateral by the Borrower (including,
without limitation, in connection with a 1031 Transaction) other than as a
result of a Manager Buyback or a Servicer Buyback.

“Assignor” has the meaning assigned to it in Section 8.5(c).

“Benefited Lenders” has the meaning assigned to it in Section 8.13.

“Borrower” has the meaning specified in the initial paragraph of this Agreement.

“Business Day” means any day of the year other than a Saturday, Sunday or a
holiday on which banks are required or authorized by law to close in the State
of New Jersey.

“Car Mark Agreement” means the Car Mark Agreement, dated as of December 29,
2005, between the Borrower and The Andersons.

“Cash Collateral Account” has the meaning assigned to it in the Security
Agreement.

“Cash Collateral Account Blocked Account Agreement” means the Account Control
Agreement, dated as of December 29, 2005, among the Borrower, the Agent and
Fifth Third Bank.

“Casualty Loss” means, with respect to any Item of Equipment, such Item of
Equipment is destroyed, lost, stolen, irreparably damaged, or missing for a
period in excess of thirty 30 days, taken by any governmental entity (including
without limitation condemnation, confiscation, requisition, taking of title or
use by any governmental entity).

“Closing Date” means the date the Loans are disbursed under this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and rulings and regulations issued thereunder.

“Collateral” has the meaning specified in the Security Agreement.

“Collection Account” has the meaning specified in the Security Agreement.

“Collection Account Blocked Account Agreement” means the Lockbox and Account
Control Agreement, dated as of December 29, 2005, among the Borrower, the Agent
and Fifth Third Bank.

“Commitment” means, for each Lender, the obligation of such Lender to make a
Loan to the Borrower on the Closing Date in an amount equal to the amount set
forth opposite the name of such Lender on the signature pages hereof.

“Concentration Limits” means the limitations set forth in Section 5.1(u).

“Debt Service Coverage Ratio”: means, for the calendar quarter immediately
succeeding the applicable Determination Date, the ratio of (a) the Eligible
Lease Receivables for such calendar quarter to (b) the scheduled payments of
principal and interest payable by the Borrower in respect of the Loans for such
calendar quarter.

“Default” means the occurrence and continuance of an event or condition which
with giving of notice or the passage of time or both, would constitute an Event
of Default.

“Default Rate” has the meaning assigned to it in Section 2.4(e).

“Determination Date” means of March 31, June 30, September 30 and December 31 of
each calendar year.

“Disposition” means any sale, lease, sale and leaseback, assignment, conveyance,
transfer or other disposition; and the term “Dispose” and “Disposed” shall have
correlative meaning.

“Dollars” and “$” means the lawful and freely transferable currency of the
United States of America.

“Eligible Assignee” means (i) a commercial bank, savings and loan institution,
insurance company or financial institution organized under the laws of the
United States, or any State thereof, (ii) a commercial bank organized under the
laws of any other country which is a member of the OECD, or a political
subdivision of any such country, provided that such bank is acting through a
branch or agency located in the United States, the Cayman Islands or the country
in which it is organized or another country which is also a member of the OECD,
(iii) the central bank of any country which is a member of the OECD, and (iv) a
finance company, insurance company or other financial institution or a fund
which is engaged in making, purchasing or otherwise investing in commercial
loans in the ordinary course of its business, is doing business in the United
States and is organized under the laws of the United States, or any State
thereof, or under the laws of any member country of the OECD.

“Eligible Item of Equipment” means, as of any date of determination, an Item of
Equipment that satisfies the representations and warranties with respect to
Items of Equipment contained in Section 3.02 of the Sale Agreement (with respect
to Items of Equipment transferred to the Borrower under the Sale Agreement) and
Section 4.03 of the Management Agreement (with respect to all other Items of
Equipment) as of the immediately preceding Payment Date.

“Eligible Lease” means, as of any date of determination, an Equipment Lease that
satisfies each of the representations and warranties with respect to Equipment
Leases contained in Section 4.1(o) of this Agreement and Section 3.02 of the
Sale Agreement (with respect to Equipment Leases transferred to the Borrower
under the Sale Agreement) and Section 4.03 of the Management Agreement (with
respect to all other Equipment Leases) as of the immediately preceding Payment
Date.

“Eligible Lease Receivables” means, for any calendar quarter, the aggregate of
the scheduled payments of rent under each Eligible Lease other than those
Eligible Leases as to which rent or other amounts payable are overdue by more
than 120 days.

“Environmental Claim” shall mean any claim alleging any damage to the
environment or violation of any Environmental Law.

“Environmental Laws” shall mean any federal, state, provincial, local, or
foreign statute, law, regulation, ordinance, rule, judgment, order, decree,
permit, concession, grant, franchise, license, agreement or governmental
restriction relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to any
of the foregoing related to Hazardous Commodities or wastes, air emissions and
discharges to waste or public systems.

“Equipment” has the meaning assigned to it in the Security Agreement.

“Equipment Lease Documents” means, with respect to each Equipment Lease, such
Equipment Lease together with all other the agreements, documents and
instruments executed in connection with such Equipment Lease.

“Equipment Lease Proceeds” all payments due and to become due under any
Equipment Lease, whether as contractual obligations, damages, casualty payments,
insurance proceeds or otherwise.

“Equipment Leases” mean all right, title, interest, claims and demands of the
Borrower in, to and under each and every lease or other agreement, including the
leases more fully described on Schedule A to the Security Agreement (whether or
not such lease is in writing or is for a term certain, including, without
limitation, per diem leases) and all Replacement Leases now or hereafter entered
into relating to the Equipment, including any extensions of the term of every
such lease, all of Borrower’s rights under any such lease to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
waiver or approval.

“Equipment Lessees” means the lessees under the Equipment Leases.

“ERISA” means the Employee Retirement Income Security Act of 1974, any successor
statute, and all rules and regulations promulgated thereunder.

“ERISA Event” means the institution of any action or proceeding against the
Borrower by the PBGC or a Plan to enforce against the Borrower any (i) liability
for failure to make contributions to a Plan which are required under Section 412
of the Code or Section 302 of ERISA, (ii) liability under Title IV of ERISA with
respect to the termination of any Plan, or (iii) liability with respect to the
withdrawal or partial withdrawal from any Plan.

“Event of Default” has the meaning assigned to it in Section 6.1.

“Fair Market Value” has the meaning assigned to it in the Security Agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day as of 11:00 a.m.
New York time on such transactions received by the Agent from three federal
funds brokers of recognized standing selected by it.

“GAAP” means at any time the generally accepted United States accounting
principles at such time.

“Governmental Authority” means any federal, state, provincial, municipal or
other governmental or quasi-governmental department, commission, board, bureau,
agency, authority or instrumentality, or any court or administrative bureau, in
each case whether of the United States, any of its possessions or territories,
or of any foreign nation or any jurisdiction thereof, or, with respect to any
Person, any arbitration, tribunal or non-governmental authority to whose
jurisdiction such Person has consented.

“Hazardous Commodities” shall mean the following commodities: (a) any substance
that is listed as a “hazardous waste” pursuant to 42 U.S.C. Section 6901 et seq.
or exhibits one or more of the characteristics of “hazardous waste” described in
regulations promulgated pursuant to 42 U.S.C. Section 6901 et seq.; (b) any
substance that is a “hazardous substance” under the definition set forth in 42
U.S.C. Section 9601(14); (c) any substance contained on a list of “extremely
hazardous substances” pursuant to 42 U.S.C. Section 11002(a)(2); (d) any
petroleum product (other than solid plastic products); (e) any radioactive
material; (f) asbestos; (g) polychlorinated biphenyls; (h) any substance that is
a “pesticide” under the definition set forth in 7 U.S.C. Section 136(u); (i) any
chemical substance or living organism regulated under 21 U.S.C. Chapter 9 (the
Federal Food, Drug and Cosmetic Act) which is capable of having an acute or
chronic toxic effect upon any species of living organism; (j) any Municipal
Waste referred to in, or any K grade or W grade commodities listed in Appendix A
to, Car Service Rule 14; (k) any other substance, product, liquid, waste,
pollutant, chemical, contaminant, insecticide, pesticide, gaseous or solid
matter, organic or inorganic matter, fuel, micro-organism, ray, odor, radiation,
energy, vector, plasma, constituent or material which (i) is or becomes listed,
regulated or addressed under any Environmental Law, or (ii) is, or is deemed to
be, alone or in any combination, hazardous, hazardous waste, toxic, a pollutant,
a deleterious substance, a contaminant or a source of pollution or contamination
under any Environmental Law applicable to railcars operating in Canada.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (ii) all obligations of such Person evidenced by bonds,
debentures, equipment trust certificates, notes or similar instruments,
(iii) all obligations of such Person upon which interest charges are customarily
paid, (iv) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person,
(v) all obligations of such Person issued or assumed as the deferred purchase
price of property or services, (vi) all Indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed but
only up to the lesser of the value of the property at the time subject to such
Liens and the amount of such Indebtedness, (vii) all guarantees by such Person
of Indebtedness of others, (viii) all capital lease obligations of such Person,
(ix) all obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest or exchange
rate hedging arrangements, (x) any sale-leaseback or similar arrangement and
(xi) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner
(unless such Indebtedness in non-recourse to such general partner).

“Indemnified Party” has the meaning assigned to it in Section 8.8.

“Independent Manager” has the meaning set forth in the Borrower’s Limited
Liability Company Agreement, dated as of December 29, 2005, as the same may be
amended, supplemented or otherwise modified from time to time.

“Interest Rate” means 5.9108%.

“Investment Grade” means, with respect to any Person, that such Person or the
long-term unsecured, unguaranteed indebtedness issued by such Person has been
Rated “BBB-” or better by S&P or “Baa3” or better by Moody’s.

“Item of Equipment” has the meaning assigned to it in the Security Agreement.

“Lenders” has the meaning assigned to it in preamble hereto.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind.

“Loan” means any loan made by any Lender pursuant to this Agreement.

“Loan Documents” mean this Agreement, the Security Agreement, the Notes, the
Pledge Agreement, the Cash Collateral Blocked Account Agreement, the Collection
Account Blocked Account Agreement, the Lockbox Agreement and any certificates,
notices and documents executed and delivered in connection herewith or
therewith.

“Loan to Value Ratio” means, as of any Appraisal Date, the ratio, expressed as a
percentage of (i) the outstanding principal balance of the Loan to (ii) the sum
of (A) the aggregate Fair Market Value of the Equipment (not subject to Casualty
Loss) set forth in the Appraisal issued on such Appraisal Date and (B) the
aggregate amount on deposit in the Cash Collateral Account on such Appraisal
Date that relates to the Net Cash Proceeds of permitted Asset Sales and Recovery
Events; provided, however that (i) the Fair Market Value of any Equipment with
respect to which the Agent does not have a valid, perfected first-priority Lien
in the United States and Canada (other than Permitted Liens) on such Appraisal
Date shall be excluded from the value of the Equipment in determining the Loan
to Value Ratio and (ii) amounts on deposit in the Cash Collateral Account shall
be excluded from the determination of the Loan to Value Ratio at such time as
the Agent fails to have a valid, perfected first-priority Lien on the Cash
Collateral Account.

“Lockbox Account” has the meaning assigned to it in the Security Agreement.

“Lockbox Agreement” means the Authorization Form for Treasury Services, dated
December 29, 2005, between the Borrower and Fifth Third Bank.

“Management Agreement” means the Management Agreement, dated the date hereof,
among The Andersons and the Borrower, as the same may be amended, supplemented
or modified from time to time.

“Mangaer” means The Andersons or any other Person appointed as manager under the
Management Agreement from time to time.

“Manager Buyback” has the meaning assigned to it in Section 2.7(c).

“Material Adverse Effect” means (i) a materially adverse effect on the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower, or (ii) a material impairment of the ability of the Borrower to
perform its obligations under or to remain in compliance with the Loan
Documents.

“Maturity Date” means January 15, 2013.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Cash Proceeds” means the proceeds thereof in the form of cash and cash
equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of any Asset
Sale or Recovery Event, net of attorneys’ fees, accountants’ fees and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements.

“Non-Excluded Taxes” has the meaning assigned to it in Section 8.22(a).

“Non-U.S. Lender” has the meaning assigned to it in Section 8.22(c).

“Note(s)” has the meaning assigned to it in Section 2.5.

“Obligations” has the meaning assigned to it in Section 8.13.

“OECD” means the Organization for Economic Cooperation and Development.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant” has the meaning assigned to it in Section 8.5(b).

“Pay Proceeds Letter” has the meaning assigned to it in Section 2.2.

“Payment Date” means the fifteenth day of each calendar month, commencing with
February 15, 2006.

“Payment Office”: the office specified from time to time by the Agent as its
payment office by notice to the Borrower and the Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Per Diem Lease” shall mean an Equipment Lease in which the Equipment Lessee
pays an amount based on the miles traveled and the use of the Equipment,
although the Equipment Lessee may have free use of the Equipment while the
Equipment is on a Equipment Lessee’s railroad.

“Permitted Affiliate Arrangements” means (i) the Management Agreement, the
Servicing Agreement or such other management, lease administration, auditing and
accounting, secretarial and other administrative and operational services to the
Borrower at rates reasonably determined by the Borrower’s managing member to be
no less favorable to the Borrower than the rates which could be obtained for
similar services from independent third parties, (ii) the Car Mark Agreement and
(iii) the inclusion of the Borrower as an insured under a policy of insurance
obtained by the Servicer or its subsidiaries with an insurance company which
policy shall be on terms reasonably determined by the Borrower’s managing member
to be no less favorable to the Borrower than the terms at which a similar policy
could be obtained directly from independent third parties.

“Permitted Liens” means (a) materialmens’, mechanics’, carriers’, repairmens’,
employees’ or other similar Liens arising in the ordinary course of business,
other than Liens for amounts due and owing, that individually or in the
aggregate do not detract from the value of the property subject thereto or
affected thereby, (b) Liens for current taxes, of any kind, not yet due and
payable or that are being contested in good faith by appropriate proceeding for
which adequate reserves have been established in accordance with GAAP, so long
as enforcement thereof has been stayed and such proceedings do not involve any
material risk of forfeiture, loss or sale of any Items of Equipment and
(c) statutory Liens arising or incurred in the ordinary course of business by
operation of law for which payment is not yet due and payable or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP.

“Person” includes any individual, business trust, partnership, limited liability
company, limited liability partnership, joint venture, firm, corporation,
association, joint stock company, trust or other enterprise, or any government
or political sub-division or agency, department or instrumentality thereof.

“Plan” means any employee pension benefit plan of the Borrower subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower, or any trade or business that for
purposes of Title IV of ERISA is a member of the Borrower’s controlled group, or
under common control with the Borrower, within the meaning of Section 414 of the
Code, is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge Agreement, dated the date hereof, executed
and delivered by The Andersons in favor of the Agent and the Lenders, as the
same may be amended, supplemented or otherwise modified from time to time.

“Pledged Collateral” has the meaning set forth in the Pledge Agreement.

“Prime Rate” means the rate of interest per annum adopted and announced from
time to time by J.P. Morgan Chase Bank as its prime commercial lending rate at
its primary lending office in the United States.

“Qualified Intermediary” has the meaning set forth in 26 C.F.R.
1.1031(k)-1(g)(4).

“Rated” means, with respect to any Person, the rating most recently published,
issued or announced by S&P or Moody’s, as the case may be.

“Recovery Event” means any settlement of or payment in respect of Casualty Loss.

“Register” has the meaning assigned to it in Section 8.5(d).

“Registrar General” has the meaning assigned to it in Section 3.1(c).

“Reinvestment Deferred Amount” means with respect to any Asset Sale or Recovery
Event, the aggregate Net Cash Proceeds received by the Borrower or deposited
with a Qualified Intermediary (in the case of a 1031 Transaction) in connection
therewith that are not applied to prepay the Loans pursuant to Section 2.7(b) as
a result of the delivery of a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower intends and expects to use all or a specified portion of the
Net Cash Proceeds of an Asset Sale or Recovery Event to acquire or repair assets
useful in its business.

“Reinvestment Prepayment Amount” means with respect to any Asset Sale or
Recovery Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant Reinvestment Prepayment Date to acquire
assets useful in the Borrower’s business.

“Reinvestment Prepayment Date” means with respect to any Asset Sale or Recovery
Event, the earlier of (a) the date occurring six months after such Asset Sale or
Recovery Event and (b) the date on which the Borrower shall have determined not
to, or shall have otherwise ceased to, acquire or repair assets useful in the
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

“Replacement Unit” has the meaning assigned to it in the Security Agreement.

“Replacement Lease” has the meaning assigned to it in the Security Agreement.

“Required Lenders” means the holders of in excess of 50% of the outstanding
principal amount of the Loans; provided, however any principal amount of the
Loans held by an Affiliate of the Borrower shall not be included in the
determination of the Required Lenders.

“Reserve Amount” shall mean $2,631,389.16.

“Responsible Officer” means any one of the President, the Chief Financial
Officer, the Treasurer, the Assistant Treasurer, the Secretary or the Assistant
Secretary of the Servicer or any Person instructed by the Servicer to have
responsibility over and to administer this transaction or any aspect thereof;
provided, that with respect to certifying financial statements, “Responsible
Officer” shall not include the Secretary or Assistant Secretary of the Servicer.

“Rolling Stock” means standard gauge railroad rolling stock, other than
passenger equipment or work equipment, used or intended for use in connection
with interstate commerce, excluding, however, railroad rolling stock scrapped or
intended to be scrapped.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale Agreement” means the Sale Agreement, dated as of December 29, 2005,
between the Borrower, as buyer, and The Andersons, as seller.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Agreement” means the Security Agreement, dated the date hereof, made
by the Borrower in favor of the Lenders and the Agent, as the same may be
amended, supplemented or modified from time to time.

“Seller Buyback” has the meaning assigned to it in Section 2.7(c).

“Servicer” means The Andersons or any other Person appointed servicer under the
Servicing Agreement from time to time.

“Servicer Buyback” has the meaning assigned to it in Section 2.7(c).

“Servicing Agreement” means the Servicing Agreement, dated the date hereof,
among The Andersons and the Borrower, as the same may be amended, supplemented
or modified from time to time.

“Solvent” shall mean with respect to any Person that as of the date of
determination both (a)(i) the then fair saleable value of the property of such
Person is (A) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (B) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person, (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction, and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (b) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“STB” has the meaning assigned to it in Section 3.1(c).

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“1031 Exchange Agreement” has the meaning assigned to it in Section 5.1(m).

“1031 Proceeds” has the meaning assigned to it in Section 5.1(m).

“1031 Transaction” shall mean a like-kind exchange transaction in accordance
with Section 1031 of the Code which shall be in all respects acceptable to the
Agent.

“The Andersons” means The Andersons, Inc., an Ohio corporation.

“Transaction Documents” means, collectively, the Loan Documents, the Transfer
Documents, the Servicing Agreement, the Management Agreement and the Car Mark
Agreement.

“Transfer Agreement” means a transfer agreement between a transferring Lender
and a Transferee substantially in the form of Exhibit E hereto.

“Transfer Documents” means, collectively, (i) the Sale Agreement and (ii) the
Bill of Sale and Assignment Agreement, dated as of December 29, 2005, made by
The Andersons in favor of the Borrower.

“Transferee” means a transferee permitted under Section 8.5(c).

“UCC” means the Uniform Commercial Code in effect in the State of Delaware,
unless otherwise specified, as amended from time to time.

“UMLER” means the Universal Machine Language Equipment Register maintained by
the AAR.

“Utilization Rate” shall mean a fraction (expressed as a percentage) the
numerator of which is equal to the total number of units of Equipment
constituting Collateral which are subject to an Eligible Lease and the
denominator of which is equal to the total number of units of Equipment
constituting Collateral.

SECTION 1.2. Other Interpretive Provisions. (a) Except as otherwise specified
herein, all references herein (i) to any Person shall be deemed to include such
Person’s successors and permitted assigns, (ii) to any applicable law defined or
referred to herein shall be deemed references to such applicable law or any
successor applicable law as the same may have been or may be amended or
supplemented from time to time and (iii) any agreement or document shall be
deemed references to such agreement or document as amended, supplemented,
restated or otherwise modified and in effect from time to time.

(b) When used in this Agreement, (i) the words “this Agreement,” “herein,”
“hereof” and “hereunder” and words of similar import shall refer to this
Agreement as a whole (together with all Schedules and Exhibits) and not to any
provision of this Agreement unless otherwise specified and (ii) the words
“Article,” “Section,” “Schedule” and “Exhibit” shall refer to Articles and
Sections of, and Schedules and Exhibits to, this Agreement unless otherwise
specified.

(c) Whenever the context so requires, the neuter gender includes the masculine
or feminine, the masculine gender includes the feminine, and the singular number
includes the plural, and vice versa.

(d) Any item or list of items set forth following the word “including,”
“include” or “includes” is set forth only for the purpose of indicating that,
regardless of whatever other items are in the category in which such item or
items are “included,” such item or items are in such category, and shall not be
construed as indicating that the items in the category in which such item or
items are “included” are limited to such items or to items similar to such
items.

(e) The table of contents and the captions to Articles, Sections and subsections
of, and Schedules and Exhibits to, this Agreement are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or in any way affect the meaning or construction of any provision
of this Agreement.

(f) Except as otherwise specified therein, terms that are defined herein that
are used in any other Loan Documents, certificates, opinions and other documents
delivered in connection herewith shall have the meanings ascribed to them herein
and such documents shall be otherwise interpreted in accordance with the
provisions of this Section 1.2.

(g) References to days shall refer to calendar days unless Business Days are
expressly specified.

ARTICLE II.

AMOUNT AND TERMS OF THE LOANS

SECTION 2.1. The Loans. Upon the terms and subject to the conditions hereinafter
set forth, each Lender severally and not jointly agrees to make a Loan to the
Borrower in a single advance on the date of this Agreement in an amount equal to
such Lender’s Commitment, which such Loan, when aggregated with all other Loans
made by all Lenders, shall be in an aggregate amount equal to $40,950,000.

SECTION 2.2. Making the Loan. The Loans shall be made on at least two
(2) Business Days’ written, telegraphic, telex or telecopy notice from the
Borrower to the Agent, specifying the date (which shall be a Business Day)
thereof. Not later than 11:00 A.M. (New York City time) on the date of such
Loans, each Lender will make available to the Agent at the Agent’s Account by
wire transfer of immediately available funds in an aggregate amount equal to its
Commitment. Upon receipt by the Agent of such funds and upon fulfillment of the
conditions set forth in Article III, the Agent will make such funds available to
the Borrower in accordance with the payment instructions of the Borrower (the
“Pay Proceeds Letter”) delivered to the Agent, in the form set forth in
Exhibit B.

SECTION 2.3. Repayment of Loans. (a) On each Payment Date, the Borrower shall
pay to the Agent at the office specified from time to time by the Agent in
immediately available funds for account of the Lenders, the amount of principal
due on such Payment Date as set forth on Addendum I hereto together with accrued
interest on the unpaid outstanding principal balance of the Loans.

(b) On the Maturity Date, the Borrower promises to pay to the Agent for the
account of each Lender, the entire outstanding principal balance of the Loans on
such date, plus all accrued and unpaid interest in accordance with Section 2.4
and all other amounts then due and owing to the Lenders hereunder and under the
other Loan Documents.

SECTION 2.4. Interest. (a) Interest on the unpaid outstanding principal balance
of the Loans shall accrue in arrears at a rate per annum equal to the Interest
Rate.

(b) On January 15, 2006, the Borrower shall pay to the Agent at the Agent’s
Account in immediately available funds for the account of the Lenders, in
arrears, an amount equal to $112,734.34, which represents interest on the unpaid
outstanding principal balance of the Loans on such date.

(c) On each Payment Date, the Borrower shall pay to the Agent at the Agent’s
Account in immediately available funds for the account of the Lenders, accrued
interest on the unpaid outstanding principal balance of the Loans.

(d) All calculations of applicable interest under this Section 2.3 shall be made
for actual days elapsed on the basis of a year consisting of 365 (or 366, as the
case may be) days. Interest accrued on any Loan shall also be payable, on any
date such Loan is prepaid (whether due to acceleration or otherwise) and on the
Maturity Date.

(e) The Borrower shall pay to the Agent for the account of the Lenders interest
on overdue principal and (to the extent permitted by applicable law) overdue
interest and on any other amounts payable hereunder or under the other Loan
Documents which are overdue, at the rate (the “Default Rate”) of two percent
(2%) per annum in excess of the Interest Rate (calculated on the basis of a year
consisting of twelve, 30-day months), and such interest shall be payable upon
demand of the Agent.

(f) In no event shall the interest rate for the Loan or any other amount payable
under the Loan Documents exceed the maximum rate permitted by law, provided,
further that notwithstanding anything to the contrary herein, the interest rate
payable pursuant to this Agreement shall at no time exceed the lower of (i) the
relevant interest rate stated herein, and (ii) the maximum interest rate
permitted under applicable law. In the event the Agent ever receives, collects,
or applies as interest any such excess, such amount which would be excessive
interest shall be applied to the reduction of such other amounts due hereunder
or under the Loan Documents then outstanding, and, if such other amounts then
outstanding are paid in full, any remaining excess shall forthwith be paid to
the Borrower. In determining whether or not the interest paid or payable, under
any specific contingency, exceeds the highest lawful rate, the Borrower, the
Agent and the Lenders shall, to the maximum extent permitted under applicable
law, (A) characterize any payment other than a payment of principal or interest
hereunder as an expense, fee, or premium rather than as interest, (B) exclude
any voluntary prepayments and the effects thereof, and (C) spread the total
amount of interest throughout the period during which any principal of the Loan
remains outstanding so that the interest rate is uniform throughout the period
during which any principal of the Loan remains outstanding.

SECTION 2.5. Evidence of Debt. (a) Each Loan made by each Lender shall be
evidenced by a single promissory note duly executed by the Borrower in favor of
such Lender, dated the Closing Date (the “Notes”), which shall be issued in
substantially the form attached hereto as Exhibit A, and in a principal amount
equal to such Lender’s Commitment and delivered to such Lender pursuant to
Article III. The parties agree that the aggregate principal amount of the Notes
outstanding at any time shall not exceed the sum of the Commitments of all of
the Lenders reduced by any payments, prepayments and repayments of principal
made by the Borrower.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from the Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Agent, on behalf of the Borrower, shall maintain the Register in which
shall be recorded (i) the amount of each Loan made hereunder and the Note
evidencing such Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Agent hereunder from the
Borrower and each Lender’s share thereof.

(d) The entries made in the Register shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Agent to maintain the Register, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.

SECTION 2.6. Optional Prepayments. At any time, and from time to time, upon not
less than five (5) Business Days’ prior written notice to the Agent and the
Lenders, the Borrower may prepay the Loans in whole or ratably in part prior to
the Maturity Date without any premium or penalty; provided that the Borrower may
only prepay the Loans in an aggregate amount equal to $4,095,000 in any calendar
year. All prepayments of principal of the Loans, whether voluntary or otherwise
(including, but not limited to, prepayment following acceleration upon the
occurrence and during the continuance of an Event of Default), shall be
accompanied by accrued interest on the amount prepaid and any fees due the Agent
and the Lenders but unpaid. Partial prepayments of the Loans shall be in an
aggregate principal amount of $500,000 or a whole multiple thereof.

SECTION 2.7. Mandatory Prepayments.

(a) If, on any Appraisal Date, the Loan to Value Ratio exceeds 85%, the Borrower
shall, within 3 Business Days thereafter, either (i) prepay the Loans or
(ii) add additional Collateral in accordance with Section 6.2(c) of the Security
Agreement, to the extent necessary to reduce the Loan to Value Ratio to or below
85%.

(b) If on any date the Borrower shall receive Net Cash Proceeds from any Asset
Sale or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereof on the date of receipt by the Borrower of such Net Cash
Proceeds, the Loans shall be prepaid by an amount equal to the amount of such
Net Cash Proceeds, as set forth in Section 2.8; provided, that, notwithstanding
the foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall be immediately deposited by the Borrower into the Cash
Collateral Account or deposited with, or placed under the control of, a
Qualified Intermediary (solely in the case of 1031 Transaction) unless such Net
Cash Proceeds are used by the Borrower on such date to purchase Replacement
Units and such Replacement Units (and any related Replacement Leases) become
subject to the Lien of the Security Agreement in accordance with Section 6.2(b)
of the Security Agreement and (ii) on each Reinvestment Prepayment Date, the
Loans shall be prepaid by an amount equal to the Reinvestment Prepayment Amount
with respect to the relevant Asset Sale or Recovery Event. The provisions of
this Section 2.7(b) do not constitute a consent to the consummation of any
Disposition not permitted under the Loan Documents.

(c) If on any date the Borrower shall receive proceeds of the purchase of any
Items of Equipment and/or Equipment Leases by the Manager in accordance with the
terms of Section 4.04 the Management Agreement (a “Manager Buyback”), the
Servicer in accordance with the terms of Section 4.03(b) of the Servicing
Agreement (a “Servicer Buyback”), or The Andersons in accordance with the terms
of Section 3.04 of the Sale Agreement (a “Seller Buyback”), then on the date of
receipt by the Borrower of such proceeds, the Loans shall be prepaid by an
amount equal to the amount of such proceeds.

SECTION 2.8. Pro Rata Treatment and Payments. (a) Each payment (including each
prepayment) by the Borrower on account of principal of the Loans shall be made
pro rata according to the respective outstanding principal amounts of the Loans
then held by the Lenders and shall be applied to the installments of the Loans
in the order of the scheduled maturities of such installments; provided that all
prepayments by the Borrower on account of the principal of the Loans shall be
applied to the installments of the Loans in the inverse order of the scheduled
maturities of such installments. Each payment of interest in respect of the
Loans and each payment in respect of fees payable hereunder shall be applied to
the amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders. Amounts prepaid on account
of the Loans may not be reborrowed.

(b) Whenever any payment to be made hereunder or under the other Loan Documents
shall be stated to be due on a day, which is not a Business Day, such payment
may be made on the next succeeding Business Day, together with interest thereon
to the date of payment and such extension of time shall in such case be included
in the computation of payment of interest.

(c) Upon receipt by the Agent of payments on behalf of Lenders, the Agent shall
promptly distribute such payments to the Lenders entitled thereto, in like funds
as received by the Agent.

SECTION 2.9. Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower to acquire the Equipment and the related Equipment Leases, to pay fees
and expenses in connection herewith, and for working capital and general
business purposes.

SECTION 2.10. Non-Receipt of Funds by the Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest, fees or any other amount hereunder to the Agent for the account of the
Lenders, that it does not intend to make such payment, the Agent may assume that
such payment has been made. The Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption. If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Agent, the recipient of such payment shall, on
demand by the Agent, repay to the Agent the amount so made available together
with interest thereon in respect of each day during the period commencing on the
date such amount was so made available by the Agent until the date the Agent
recovers such amount at a rate per annum equal to (x) in the case of payment by
a Lender, the Federal Funds Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

SECTION 2.11. Inspection Rights. Once every twelve (12) month period at the
Borrower’s sole expense (except if an Event of Default has occurred and is
continuing, in which case, at any time and at the Borrower’s sole expense), the
Agent and each Lender shall have the right to inspect, and the Borrower shall,
at the request of the Agent or any such Lender, cause to be exhibited to the
Agent and such Lender for purposes of such inspection, at the Borrower’s sole
expense, all of the lease records of the Borrower as to the status of the
Equipment (other than the original executed Equipment Leases in the possession
of the Agent) and any portion of the Equipment located at such time on the
premises of the Borrower or any of its Affiliates or at any junction at the time
of such inspection. In addition, the Agent, at the request of the Required
Lenders, may, at the Lenders’ expense, inspect, within 90 days of any addition
or substitution, any Equipment added or substituted in accordance with
Section 6.2 of the Security Agreement located at such time on the premises of
the Borrower or its Affiliates.

ARTICLE III.

CONDITIONS OF LENDING

SECTION 3.1. Conditions Precedent to the Loan. The obligation of the Lenders to
advance the Loans shall be subject to fulfillment of the following conditions
precedent on or prior to the Closing Date:

(a) The Borrower shall have delivered to the Agent the Pay Proceeds Letter;

(b) Each Lender shall have received its applicable Note duly executed by the
Borrower;

(c) The Agent shall have received the following documents in form and substance
satisfactory to the Agent:

(i) This Agreement duly executed by the Borrower;

(ii) The Security Agreement duly executed by the Borrower together with a
memorandum of the Security Agreement to be filed with the United States Surface
Transportation Board (“STB”) and the Office of the Registrar General of Canada
(“Registrar General”) together with evidence of such filings (and the favorable
opinions of Alvord & Alvord, special Surface Transportation Board counsel to the
Borrower, and McCarthy Tétrault LLP, special Canadian counsel to the Borrower);

(iii) The Pledge Agreement duly executed by The Andersons;

(iv) The Servicing Agreement duly executed by the Borrower and The Andersons;

(v) The Management Agreement duly executed by the Borrower and The Andersons;

(vi) The Lockbox Agreement duly executed by the Borrower and Fifth Third Bank;

(vii) The Collection Account Blocked Account Agreement duly executed by the
Borrower and Fifth Third Bank;

(viii) The Cash Collateral Blocked Account Agreement duly executed by the
Borrower and Fifth Third Bank;

(ix) A certificate of insurance naming the Agent as additional insured and loss
payee for the benefit of the Lenders, which satisfies the requirement of
Section 4.2 of the Security Agreement;

(x) A certificate substantially in the form of Exhibit C, duly executed by the
secretary or assistant secretary of the Borrower and Servicer;

(xi) Results of a recent lien search in each of the STB and each of the
jurisdictions in which Uniform Commercial Code financing statements or other
filings or recordations should be made to evidence or perfect security interests
in the Collateral, and such search shall reveal no liens on any of the
Collateral or any of the assets of the Borrower (except for the liens described
in Section 5.1(e)(ii));

(xii) A favorable opinion dated the Closing Date and addressed to the Lenders of
each of: (A) in-house counsel to the Borrower; (B) Alvord & Alvord, special
Surface Transportation Board counsel to the Borrower and (C) McCarthy Tétrault
LLP, special Canadian counsel to the Borrower and (D) Chapman and Cutler LLP,
special counsel to the Borrower;

(xiii) A copy of the UCC-1 Financing Statements (i) naming Borrower as debtor
and Agent as secured party, covering the Collateral, (ii) naming The Andersons,
as debtor and the Agent, as secured party, covering the Pledged Collateral and,
in each case to be filed and recorded with the office of the Secretary of State
of the State of Delaware;

(xiv) Evidence reasonably satisfactory to the Agent that a notice of the
assignment of each Equipment Lease to the Borrower has been delivered to each
Equipment Lessee thereunder;

(xv) Evidence reasonably satisfactory to the Agent that an amount equal to the
Reserve Amount is on deposit in the Cash Collateral Account;

(xvi) An undated, signed Notice of Assignment with respect to each of the
Equipment Leases, in substantially the form of Exhibit D;

(xvii) A copy of each of (i) the Transfer Documents, (ii) the Management
Agreement, (iii) Servicing Agreement and the (iv) Car Mark Agreement, each
certified by a Responsible Officer of the Borrower as true, correct and
complete;

(xviii) an Appraisal as to the Fair Market Value of the Equipment, such
Appraisal being based on a desktop review of the Equipment signed by a third
party appraiser acceptable to the Agent; and

(xix) Good standing certificates of each of the Borrower, the Manager and the
Servicer, certified by the respective states of formation or incorporation, as
the case may be, all as reasonably acceptable to the Agent.

(d) The Borrower shall have made arrangements reasonably satisfactory to the
Agent to pay for all filing fees and expenses incurred in connection with the
filing of the Security Agreement with the United States Surface Transportation
Board and the Office of the Registrar General of Canada, and the UCC Financing
Statements (as described above in 3.1(c)(viii) with the Secretary of the State
of the State of Delaware.

(e) The Borrower shall have paid to the Agent its agreed upon fees due on the
Closing Date (it being understood that such fee or a portion thereof (x) may be
paid directly from the Loan proceeds and (y) may be paid by the Agent to the
Lenders).

(f) Except as specified on Schedule B hereto, the Borrower shall have delivered
to the Agent with respect to each Equipment Lease (a) the chattel paper original
of such Equipment Lease and (b) certified copies of each of the other Equipment
Lease Documents.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

SECTION 4.1. Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Closing Date as follows:

(a) Organization. The Borrower (i) is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has full power and authority to own its property, (iii) is
qualified to do business in every jurisdiction where such qualification is
required except where the failure to be so qualified would not have a material
adverse effect on its ability to conduct its business and (d) is in compliance
with all laws, treaties, rules or regulations of any Governmental Authority
applicable to or binding upon the Borrower or the Collateral except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, (i) all of the outstanding economic membership interests of the Borrower
are directly owned by The Andersons and (ii) the Borrower has no Subsidiaries.

(b) No Indebtedness. The Borrower has not created, incurred or permitted to
exist any Indebtedness.

(c) Litigation. There are no actions, suits or proceedings pending to which the
Borrower, the Servicer or any of the Servicer’s Subsidiaries is a party, and
there are no other actions, suits or proceedings threatened against the Borrower
or the Servicer of which the Borrower has knowledge, before any court,
arbitrator or administrative agency, which, either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

(d) Authority of Borrower: No Conflicts. The execution, delivery and performance
by the Borrower of the Loan Documents are within the Borrower’s organizational
powers and have been duly authorized by all necessary limited liability company
action. Neither the execution and delivery of any of the Loan Documents or the
Transaction Documents nor the consummation of the transactions herein or therein
contemplated nor the fulfillment of, or compliance with, the terms and
provisions thereof will (i) conflict with, violate, or result in a breach of,
any of the terms, conditions or provisions of (A) any law, or any regulation,
order, writ, injunction or decree of any court or governmental instrumentality,
domestic or foreign, or (B) the articles of incorporation, as amended, or the
code of regulations, as amended, of the Servicer, or the certificate of
formation or the operating agreement of the Borrower, or (C) any bond,
debenture, note, mortgage, indenture, agreement, lease or other instrument to
which the Borrower is a party or (ii) constitute, with the giving of notice or
the passage of time or both, a default under any such agreement or instrument,
or (iii) result in the creation or imposition of any lien, charge, security
interest or other encumbrance of any nature whatsoever upon any property of the
Borrower (except for the Liens contemplated or permitted by the Loan Documents)
pursuant to the terms of any such agreement or instrument.

(e) Environmental Matters. Except to the extent such matters would not have a
Material Adverse Effect:

(i) to the knowledge of the Borrower, the Equipment owned by it is in compliance
with all applicable Environmental Laws. Except for matters that have been fully
resolved, the Borrower has not received any written communication from any
person or Governmental Authority that alleges that its operations are not in
compliance with applicable Environmental Laws;

(ii) to the knowledge of the Borrower, it has obtained all environmental, health
and safety permits and governmental authorizations (collectively, the
“Environmental Permits”) necessary for the conduct of its railcar leasing
business, and all such permits are in good standing or, where applicable, a
renewal application has been timely filed and is pending agency approval, and to
the knowledge of the Borrower, the Borrower is in compliance with all terms and
conditions of the Environmental Permits;

(iii) there is no Environmental Claim pending or, to the knowledge of the
Borrower, threatened against or concerning the Equipment;

(iv) To the knowledge of the Borrower, no release of any Hazardous Commodity has
occurred on or from any of the Equipments, which requires investigation,
assessment, monitoring, remediation or cleanup under Environmental Laws.

(f) No Agreements. The Borrower is not a party to any agreement, instrument or
transaction other than its limited liability company agreement, this Agreement
and the other Loan Documents and the Transaction Documents.

(g) Intellectual Property. The Borrower has all patents, patent rights,
licenses, trademarks, trademark rights, trade names, trade name rights and
copyrights that the Borrower considers necessary to the conduct of its business
as currently operated or proposed to be operated.

(h) Governmental Authority. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of any
of the Loan Documents or the Transaction Documents (to which the Borrower is a
party) or for the creation and perfection of the first priority security
interest on the Collateral or Pledged Collateral intended to be created in favor
of the Agent under the Security Agreement or Pledge Agreement, respectively,
except for the filing of the Security Agreement or a memorandum thereof with the
United States Surface Transportation Board and the Registrar General of Canada,
and the filing UCC-1 financing statements in the State of Delaware naming the
Borrower or The Andersons, as applicable, as debtor and the Agent, as secured
party.

(i) Tax Returns. (i) The Borrower has filed or caused to be filed, or has timely
requested and, if necessary, has obtained, an extension to file all federal and
material state and local tax returns which, to the Borrower’s knowledge, are
required to be filed, and has paid, or made provisions for the payment of, all
taxes which have or may have become due pursuant to such returns or pursuant to
any assessment received by them or any of their properties, and all other taxes,
fees or other charges imposed on it or any of its properties, other than taxes
which are being contested in good faith by appropriate proceedings and with
respect to which appropriate reserves in accordance with GAAP consistently
applied have been provided on their books; and (ii) no tax liens have been filed
and no claims are being asserted with respect to any such taxes, fees or other
charges, other than those the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
appropriate reserves in accordance with GAAP consistently applied have been
provided on the applicable books.

(j) Enforceability of Agreements. Each of the Loan Documents and Transaction
Documents to which the Borrower is a party is legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms.

(k) Investment Company. The Borrower is not an “investment company” as such term
is defined under the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder, nor will the making of the Loans
hereunder by the Lenders on the terms and conditions hereunder provided and the
use of the proceeds therefrom by the Borrower result in any violation by the
Borrower of any of the provisions of the Investment Company Act of 1940, as
amended, and the rules and regulations promulgated thereunder.

(l) Ownership of Collateral. The Borrower has good and marketable title to the
Collateral, free and clear of all liens and encumbrances, other than Permitted
Liens, subject and subordinate always to the rights of the Agent and the rights
of the Equipment Lessees to use the Equipment pursuant to the Equipment Leases.

(m) Margin Regulations T, U, X. The proceeds of the Loans will be used by the
Borrower only for the purposes set forth in Section 2.9. None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing any margin
stock as such term is defined in Regulation U issued by the Board of Governors
of the Federal Reserve System of the United States (the “Board”), as applicable
(“Margin Stock”), or to extend credit to any other person for the purpose of
purchasing or carrying any Margin Stock. The Borrower is not engaged
principally, or as one of its important business activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.
Neither the Borrower nor any Subsidiary nor any agent acting in its or on their
behalf has taken or will take any action which might cause this Agreement or any
of the documents or instruments delivered pursuant hereto to violate any
regulation of the Board or to violate the Securities Exchange Act of 1934, as
amended.

(n) Securities Act of 1933. Neither the Borrower nor, to its knowledge, anyone
acting on its behalf has directly or indirectly offered or sold any interest in
the Collateral, other securities or beneficial interests in the Equipment to,
solicited offers to buy any interest in the Collateral, other securities or
beneficial interests in the Equipment from, or otherwise approached or
negotiated in respect of the purchase or sale or other disposition of any
interest in the Collateral, other securities or beneficial interests in the
Equipment with, any Person so as to bring the transactions contemplated by this
Agreement within the provisions of Section 5 of the Securities Act.

(o) Accuracy of Information. All information heretofore furnished by the
Borrower to the Agent and the Lenders in connection with the Loan Documents is,
and all such information hereafter furnished by it hereunder will be, true,
complete and correct in every material respect, on the date such information is
stated or certified, and no such item contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that with respect to any information received by the Borrower from any Lessee
and furnished to Agent and the Lenders, the Borrower represents that any such
information, to its knowledge, is true, complete and correct in every material
respect, on the date such information is stated or certified, and no such item
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading).

(p) Equipment and Equipment Leases.

(i) The list of Equipment Lease Documents and all information with respect
thereto set forth in Schedule A to the Security Agreement is accurate, true and
correct in all material respects and is sufficient to identify the railcars
comprising the Equipment and the rents payable by each Equipment Lessee under
each Equipment Lease specified in Schedule A to the Security Agreement for each
rental period and the number of rental periods of anticipated rents under each
such Equipment Lease. Each Equipment Lessee and the Borrower is in compliance in
all material respects with all material provisions of the related Equipment
Lease. The Borrower is not aware of any material default under any of the
Equipment Leases.

(ii) (A) Each Equipment Lease Document (assuming due authorization, execution
and delivery by the Equipment Lessee party thereto) is valid and enforceable in
accordance with its terms, is non-cancelable, all sums payable thereunder are
payable in the amounts and at the times stated therein and no part thereof has
been prepaid, released or modified, or encumbered or disposed of by the
Borrower; any and all sums of money previously paid by any Equipment Lessee
thereunder as advance payments or deposit of security have been fully disclosed
to the Agent; (B) each Equipment Lease has been entered into in the ordinary
course of business, has been duly authorized and executed by bona fide, legally
competent Equipment Lessees, is (together with the Equipment Lease Documents
related thereto) the entire agreement with each such Equipment Lessee relating
to the Equipment covered thereby, has not been amended, modified, cancelled or
waived in any respect, and none of the Borrower’s rights thereunder have been
released, modified, encumbered or disposed of; any consent, approval,
authorization of, or registration, declaration or filing with, any Governmental
Authority (federal, state or local, domestic or foreign) required in connection
with the execution, delivery or performance of any Equipment Lease by the
Borrower has been obtained; (C) the Equipment covered by each Equipment Lease
has been delivered, is in good working order, has been maintained in compliance
with all the AAR’s mechanical regulations and industry commercial standards for
revenue interchange loading, has been used for the purpose for which it was
built and shall have been accepted by the applicable Equipment Lessee as being
in a condition which complies with the terms and conditions of such Equipment
Lease; (D) no Equipment Lease or related Equipment Lease Document contains any
purchase option or permits the Equipment Lessee to make prepayments of rent; and
(E) all financial and credit information that the Borrower may at any time
furnish to the Agent relating to the Equipment Lessee under each Equipment Lease
is, to the best of the Borrower’s knowledge, true, complete and not misleading.

(iii) Except as set forth on Schedule A to the Security Agreement, all of the
Equipment is subject to an Equipment Lease.

(iv) Each Item of Equipment and each Equipment Lease is an Eligible Item of
Equipment or an Eligible Lease, as applicable.

(v) With respect to each Equipment Lease, the Agent is in possession of, or will
be pursuant to Section 5.2 of the Security Agreement, (a) a chattel paper
original of such Equipment Lease and (b) copies of all other agreements,
documents and instruments executed in connection with such Equipment Lease. No
Equipment Lessee is in possession of any Equipment Lease that by its express
terms is the chattel paper original of any Equipment Lease or any original
receipt therefor.

(q) Security Interest. Upon the execution of the Cash Collateral Account Blocked
Account Agreement, the Collection Account Blocked Account Agreement, the
completion of the recordation and filing of a memorandum of the Security
Agreement with the STB, and the deposit, registration and filing of a memorandum
of the Security Agreement at the office of the Registrar General pursuant to
Section 105 of the Canada Transportation Act, the Agent will have a first
priority perfected security interest in the Collateral, subject only to
Permitted Liens.

(r) Concerning Prior Ownership of the Equipment. Each of the Transfer Documents
(i) was duly executed by the parties thereto; (ii) was duly authorized by all
necessary action of each of the parties thereto; (iii) constitutes the legal,
valid and binding obligation of each party thereto, enforceable in accordance
with its terms (subject, as to enforceability, to applicable bankruptcy,
insolvency, moratorium and similar laws affecting the enforcement of creditor’s
rights generally and to general applicable principles of equity).

(s) No Casualty Loss. To the best knowledge of Borrower, no Item of Equipment
has suffered a Casualty Loss.

(t) Solvency. Both before and after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, the Borrower
is Solvent.

(u) Separateness. The Borrower is operated in such a manner that the separate
corporate existence of the Borrower, on the one hand, and The Andersons or any
Affiliate thereof, on the other, would not be disregarded in the event of the
bankruptcy or insolvency of any of The Andersons or any Affiliate thereof and,
without limiting the generality of the foregoing:

(i) (i) the Borrower is a limited purpose limited liability company whose
activities are restricted in its organizational documents to activities related
to purchasing or otherwise acquiring the Equipment and related assets and rights
and conducting any related or incidental business or activities it deems
necessary or appropriate to carry out its primary purpose, including entering
into this Agreement and the other Transaction Documents;

(ii) the Borrower has not engaged, or presently engages, in any activity other
than those activities expressly permitted hereunder and under the other
Transaction Documents, nor has the Borrower entered into any agreement other
than this Agreement and the other Transaction Documents to which it is a party;

(iii) (A) the Borrower maintains its own deposit account or accounts, separate
from those of any of its Affiliates, with commercial banking institutions,
(B) the funds of the Borrower are not and have not been diverted to any other
Person for any use other than the corporate use of the Borrower, and (C), except
as may be expressly permitted or required by this Agreement or any other
Transaction Document, the funds of the Borrower are not and have not been
commingled with those of any other Person;

(iv) to the extent that the Borrower contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing are fairly allocated
to or among the Borrower and such entities for whose benefit the goods and
services are provided, and the Borrower and each such entity bears its fair
share of such costs; and all material transactions between the Borrower and any
of its Affiliates shall be only on an arm’s-length basis;

(v) the Borrower maintains a principal executive and administrative office
through which its business is conducted and a telephone number and stationery
through which all business correspondence and communication are conducted
separate from those of its Affiliates;

(vi) Borrower conducts its affairs strictly in accordance with its
organizational documents and observes all necessary, appropriate and customary
corporate formalities, including (A) holding all regular and special equity
holders’ and directors’ or managers’, as applicable, meetings appropriate to
authorize all company action (which, in the case of regular equity holders’ and
directors’ or managers’, as applicable, meetings, are held at least annually),
(B) keeping separate and accurate minutes of such meetings, (C) passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
(D) maintaining accurate and separate books, records and accounts, including
intercompany accounts;

(vii) all decisions with respect to the Borrower’s business and daily operations
are independently made by the Borrower and are not dictated by any Affiliate of
the Borrower (it being understood that the Manager, which is an Affiliate of the
Borrower, will undertake and perform all of the operations, functions and
obligations of it set forth in the Management Agreement and it may appoint
sub-managers, which may be Affiliates of the Borrower, to perform certain of
such operations, functions and obligations and that the Servicer, which is an
Affiliate of the Borrower, will undertake and perform all of the operations,
functions and obligations of it set forth the Servicing Agreement and it may
appoint sub-servicers, which may be Affiliates of the Borrower, to perform
certain of such operations, functions and obligations);

(viii) the Borrower acts solely in its own name and through its own authorized
officers and agents, has not held itself out as a “division” or “part” of any
other Person, and no Affiliate of such Person shall be appointed to act as its
agent, except as expressly permitted by this Indenture and the other Transaction
Documents;

(ix) no Affiliate of the Borrower advances funds to such Issuer, other than as
is otherwise expressly provided herein or in the other Transaction Documents,
and no Affiliate of the Borrower (other than pursuant to the express terms of
the Loan Documents and the Transaction Documents) otherwise supplies funds to,
or guaranties debts of, the Borrower;

(x) other than organizational expenses and as expressly provided herein, the
Borrower pays all expenses, indebtedness and other obligations incurred by it;

(xi) the Borrower does not guarantee, or is not otherwise liable for, any
obligation of any of its Affiliates;

(xii) any financial reports required of the Borrower comply with GAAP and are
issued separately from, but may be consolidated with, any reports prepared for
any of its Affiliates;

(xiii) the Borrower is adequately capitalized to engage in the transactions
contemplated in its organizational documents;

(xiv) the Borrower maintains a board of managers consisting of three
individuals. The Borrower’s board of managers includes at least one independent
manager (A) who is not currently or within the preceding five years has been:
(1) a stockholder, director, officer, employee, manager, or partner of The
Andersons or any Affiliate of The Andersons (other than as an independent
director of the Borrower), (2) a direct or indirect holder of any voting
securities of The Andersons or any Affiliate of The Andersons, (3) a creditor,
supplier, contractor or any other person who derives any of its purchases or
revenues from its activities with The Andersons or any of The Andersons’ other
Affiliates, or (4) a member of the immediate family of any stockholder,
director, officer, employee, partner, customer, supplier or contractor of The
Andersons or any of its other Affiliates, and (B) who has (1) prior experience
as an independent director for a corporation whose charter documents required
the unanimous consent of all independent directors thereof before such
corporation could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy; and (2) is employed with
one or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structural finance instruments, agreements or securities; and

(xv) the organizational documents of the Borrower require (A) the affirmative
vote of an independent manager before a voluntary petition under any bankruptcy,
insolvency, reorganization or similar act, law or statute now or hereafter in
effect may be filed by the Borrower, and (B) the borrower to maintain correct
and complete books and records of account and minutes of the meetings and other
proceedings of its stockholders and board of managers.

SECTION 4.2. Representation of the Borrower, Lenders and Agent. Each of the
Borrower, each Lender and the Agent, hereby represents and warrants, severally
and not jointly, that no brokers’ commissions related to the Loan Documents are
payable by or through it.

ARTICLE V.

COVENANTS OF THE BORROWER

SECTION 5.1. Covenants. So long as any obligation contemplated hereunder or
under the Security Agreement or under any other Loan Document shall remain
unpaid, the Borrower agrees, that:

(a) Notice of Events of Default, Servicer Events of Termination and Manager
Events of Termination.

(i) The Borrower will promptly deliver to the Agent, but in any event no later
than 5 Business Days, after any Responsible Officer has knowledge of any Default
or Event of Default, written notice of the occurrence of any such event,
specifying each such default of which such Responsible Officer shall have
knowledge relating to the nature and period of existence thereof and what action
has been taken or is proposed to be taken with respect thereto.

(ii) The Borrower shall deliver to the Agent, together with each of the annual
financial statements caused to be delivered by the Borrower pursuant to
Section 5.1(e), a certificate of the Responsible Officer stating whether or not,
to the best knowledge of such Responsible Officer, a Default or Event of Default
has occurred and is continuing, and, if so, specifying each such default of
which such Responsible Officer shall have knowledge relating to the nature and
period of existence thereof and what action has been taken or is proposed to be
taken with respect thereto.

(iii) The Borrower will promptly deliver to the Agent, but in any event no later
than 3 Business Days, after any Responsible Officer has knowledge of the
occurrence of any Servicer Event of Termination (as defined in the Servicing
Agreement) or Manager Event of Termination (as defined in the Management
Agreement), or event that, with the passage of time or the giving of notice, or
both, would constitute such an occurrence, written notice of the occurrence of
such event.

(b) Litigation. The Borrower will deliver to the Agent prompt written notice of
any litigation or legal proceeding against the Borrower or The Andersons as a
defendant involving a judgment in an amount, singly or in the aggregate, in
excess of $500,000, whether or not covered by insurance.

(c) Compliance with Laws, Equipment Leases, Etc. The Borrower will (i) comply
with all laws, rules, regulations and orders applicable to the Collateral or the
operation of the Borrower’s business, if the failure to so comply would
materially adversely affect the Borrower’s business or the Collateral, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith by appropriate
proceedings and for which appropriate reserves have been established on the
Servicer’s books in accordance with GAAP and (ii) comply with all of the terms,
provisions, restrictions, covenants and agreements set forth in the Equipment
Leases and the other Equipment Lease Documents and in each and every supplement
to or amendment thereof.

(d) No Liens; No Loans. (i) The Borrower (A) shall not renew, create, assume or
permit to exist any Lien (other than Permitted Liens) on any property or assets,
including, without limitation, the Equipment, the Equipment Leases, or any other
Collateral now owned or hereafter acquired by it and (B) will pay or discharge,
at its own cost and expense, any and all debt, tax, assessment, obligations,
claims, liens or charges (other than Permitted Liens) on or with respect to the
Collateral. The Borrower further agrees to indemnify and hold harmless the Agent
and the Lenders from and against any direct loss, costs or expenses (including
reasonable legal fees and expenses) incurred, in each case, as a result of the
imposition or enforcement of any such debt, tax, assessment, obligations, claim,
lien, or charge. Without limiting the foregoing, there will be no financing
statement or other filed or recorded instrument in which the Borrower is named
or which the Borrower has signed, as debtor or mortgagor, now on file at the STB
or the Registrar General covering any of the Collateral except the financing
statements or other instruments filed or to be filed in respect of and for the
security interest provided for in the Security Agreement and in the Equipment
Leases and except for any of the foregoing as to which a corresponding release
has been or contemporaneously herewith is being filed with the STB, the
Registrar General and the Secretary of State of the State of Delaware.

(ii) The Borrower will not make any loan, advance or credit to, or guarantee
(directly or indirectly or by an instrument having the effect of assuring
another’s payment or performance on any obligation or capability of so doing, or
otherwise), endorse (except for the endorsement of checks for collection or
deposit) or otherwise become contingently liable, directly or indirectly, in
connection with the obligations, stock or dividends of, or own, purchase,
repurchase or acquire (or agree contingently to do so) any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person.

(e) Reporting Requirements. The Borrower will cause to be furnished to the
Agent:

(i) (A) as soon as available and in any event within 90 days after the end of
each of the first three quarters of each fiscal year of (x) the Servicer,
unaudited financial statements of the Servicer and its consolidated Subsidiaries
in the form regularly prepared for its operations, including a balance sheet of
the Servicer and its consolidated Subsidiaries as of the end of such quarter and
statements of income and cash flow of the Servicer and its consolidated
Subsidiaries as of the end of such quarter, and statements of income and cash
flow of the Servicer and its consolidated Subsidiaries for the period commencing
at the end of the previous fiscal year and ending with the end of such quarter,
and (y) the Borrower, unaudited financial statements of the Borrower in the form
regularly prepared for its operations, including a balance sheet of the Borrower
as of the end of such quarter and statements of income of the Borrower as of the
end of such quarter and statements of income and cash flow of the Borrower for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, in each case certified by a Responsible Officer; (B) as
soon as available and in any event within 120 days after the end of each fiscal
year of the Servicer, consolidated audited financial statements of the Servicer
and its consolidated Subsidiaries certified by independent public accountants of
recognized standing selected by the Servicer and acceptable to the Agent in its
reasonable judgment; and (C) as soon as available and in any event within
120 days after the end of each fiscal year of the Borrower, unaudited financial
statements of the Borrower in the form regularly prepared for its operations,
including a balance sheet of the Borrower as of the end of such fiscal year and
statements of income of the Borrower as of the end of such fiscal year and
statements of income of the Borrower for the period commencing at the end of the
previous fiscal year and ending with the end of such fiscal year, certified by a
Responsible Officer;

(ii) concurrently with the delivery of the financial statements pursuant to in
subsection (i) above, (A) a certificate of a Responsible Officer stating that,
to the best of such Responsible Officer’s knowledge, the Borrower has observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (B) a compliance certificate
containing all information and calculations necessary for determining compliance
by the Borrower with the provisions of this Agreement as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, in a form
reasonably acceptable to the Agent;

(iii) if so requested by the Agent or the Lenders, promptly after such request
(or if later after receipt thereof from the applicable Equipment Lessee), all
material information in relation to the financial status of each Equipment
Lessee, including relevant financial statements of each Equipment Lessee, which
is in the possession of the Borrower, the Manager or the Servicer, is publicly
available or is required to be delivered pursuant to the terms of the applicable
Equipment Lease;

(iv) the Quarterly Manager Report in accordance with Section 3.01 of the
Management Agreement; and

(v) such other information regarding the condition or operations, financial or
otherwise, of the Borrower or the Collateral as the Agent may from time to time
reasonably request.

(f) Equipment Lease Payments. (i) The Borrower shall not modify or amend the
payment terms under any Equipment Lease or request or accept any prepayment of
rent from any Equipment Lessee under any Equipment Lessee.

(ii) The Borrower shall instruct each Equipment Lessee to make all payments of
Equipment Lease Proceeds directly to the Lockbox Account and shall use its best
efforts to cause each Equipment Lessee to make such directly to the Lockbox
account.

(iii) The Borrower shall cause all payments in the Lockbox Account to be
deposited into the Collection Account as promptly as possible and in any event
no later than one Business Day after such payments become available in the
Lockbox Account.

(iii) The Borrower agrees that if any payment is received by it (or by the
Servicer or Manager on its behalf) under an Equipment Lease, such payment shall
be held in trust for the sole benefit of the Agent and shall promptly be
remitted by the Borrower to the Agent for deposit to the Collection Account.

(v) The Borrower shall not make any change in the instructions to the Equipment
Lessees regarding payments to be made in respect of the Equipment into the
Collection Account.

(g) Equipment Leases.

(i) Quarterly, within 20 days after the end of each fiscal quarter of the
Borrower, the Borrower shall notify the Agent in writing regarding any material
change related to the Equipment Leases, including, but not limited to, a change
in the identity of any Equipment Lessee, in the car number assigned to any Item
of Equipment, in the amount of rentals, or in any terms of the Equipment Leases.
Nothing in this Section 5.1(g) shall be construed as a waiver of Borrower’s
obligations under the Security Agreement with respect to the Equipment Leases.

(ii) The Borrower shall use its best efforts to maintain in full force and
effect all of its rights, as lessor, and all of the Equipment Lessee’s
obligations, as Lessee, under each Equipment Lease and shall take such action as
is necessary to enforce its rights and the Equipment Lessee’s obligations
thereunder.

(iii) The Borrower shall not waive an event of default under an Equipment Lease
unless no Event of Default then exists hereunder and such waiver and failure of
an Equipment Lessee to comply with the relevant obligation (including with
respect to the removal of any Liens) does not affect the then fair market value,
utility or remaining useful life of the relevant Equipment. In no event shall
any such waiver alter or diminish the Borrower’s obligations hereunder
(including with respect to the insurance, use or maintenance of the Equipment).

(iv) The Borrower shall not (and shall cause the Servicer not to) amend, modify,
consent to any change in the terms or otherwise alter any Equipment Lease,
except as expressly permitted under this Agreement, the Security Agreement, the
Management Agreement or the Servicing Agreement.

(v) The Borrower shall use its best efforts (and shall cause the Manager to use
its best efforts) to cause each Item of Equipment Railcar to be subject to, and
maintained under, an Equipment Lease.

(vi) The Borrower shall ensure that (A) except as provided on Schedule B hereto,
the chattel paper original of each Equipment Lease set forth on Schedule A to
the Security Agreement has been delivered to the Agent and (B) the chattel paper
original of each Replacement Lease and each amendment, supplement or other
modification to an Equipment Lease set forth on Schedule A to the Security
Agreement shall be delivered to the Agent within 15 days after the execution by
the Equipment Lessee thereof.

(vii) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, the Borrower shall not renew, extend or otherwise modify any
Equipment Lease described on Schedule B hereto unless the Borrower shall have
delivered to the Agent the chattel paper original of such Equipment Lease.

(h) Investment Company Act. The Borrower will conduct its operations, and will
cause the Borrower’s operations to be conducted, in a manner which will not
subject it to registration as an “investment company” under the Investment
Company Act of 1940, as amended.

(i) Subsidiaries. The Borrower shall not create any Subsidiaries.

(j) No Other Business. Other than in connection with the operation of its assets
consisting of the Equipment and the Equipment Leases or pursuant to or as
expressly permitted by any of the Loan Documents, the Borrower shall not engage
in any business.

(k) Title; Control of Equipment. The Borrower will warrant and defend title to
the Collateral against all claims and demands (other than Permitted Liens) of
all persons whatsoever. The Equipment shall at all times be in the possession of
or under the control of the Borrower, the Servicer, the Manager or, to the
extent such Item of Equipment is subject to an Equipment Lease permitted by the
Loan Documents, the Equipment Lessee under such Equipment Lease; provided that,
subject to the terms of the Management Agreement, the Borrower or the Manager
may relinquish possession to parties in the business and capable of repairing
the Equipment for the limited purpose of effecting such repairs.

(l) Limitations on Indebtedness. The Borrower shall not create, incur or permit
to exist any Indebtedness other than (i) the Loans, the Notes and other amounts
payable under the Loan Documents and (ii) trade payables incurred in its
ordinary course of business.

(m) Limitations on Dispositions.

(i) The Borrower shall not Dispose of any of its right or interest in or to
property of any kind whatsoever (including, without limitation, the Collateral),
whether real, personal or mixed and whether tangible or intangible, except
(i) the Disposition of Equipment no more than once per calendar quarter;
provided that the Borrower shall not in any calendar year Dispose of Equipment
with an aggregate Fair Market Value (based on the most recent Appraisal
delivered to the Agent) greater than 25% of the Fair Market Value of all the
Equipment, (ii) in connection with a Manager Buyback, Servicer Buyback or Seller
Buyback, (iii) in connection with a substitution of Replacement Units and
Replacement Leases pursuant to Section 3.04 of the Sale Agreement or
Section 4.04 of the Management Agreement so long as such Replacement Units and
Replacement Leases become subject to the Lien of the Security Agreement in
accordance with Section 6.2(b) of the Security Agreement and (iv) in connection
with any Recovery Event.

(ii) The proceeds of any Disposition permitted under subsection (i) above shall
be applied in accordance with Section 2.7.

(iii) Notwithstanding anything herein to the contrary, with respect to a
Disposition in connection with a 1031 Transaction: (A) the Borrower shall
provide the Agent with no less than 30 days prior written notice of any such
proposed Disposition, (B) the proceeds of such Disposition (“1031 Proceeds”)
shall be deposited with, or otherwise placed under the control of, a Qualified
Intermediary reasonably acceptable to the Agent, in accordance with Section 1031
of the Code, (C) all 1031 Proceeds held pursuant to a 1031 Exchange Agreement
shall be held subject to 26 C.F.R. 1.1031(k)-1(g)(6) until such 1031 Proceeds
are distributed in accordance with subsection (D) below, (D) the exchange or
other similar agreement between the Qualified Intermediary and the Borrower (the
“1031 Exchange Agreement”) shall require the Agent’s written consent prior to
the distribution of such 1031 Proceeds by the Qualified Intermediary, unless
(I) such 1031 Proceeds are used by the Qualified Intermediary to acquire
Replacement Units that qualify as “replacement property” within the meaning of
26 C.F.R. 1.1031(k)-1 and (II) such Replacement Units are contemporaneously
transferred by the Qualified Intermediary to the Borrower in accordance with
Section 6.2 of the Security Agreement and (E) any such Disposition shall be in
all other respects reasonably acceptable to the Agent.

(iv) Without limitation and notwithstanding anything herein to the contrary,
Borrower shall have no right to receive, pledge, borrow or otherwise obtain the
benefit of 1031 Proceeds held by a Qualified Intermediary while such funds are
held by a Qualified Intermediary pursuant to a 1031 Exchange Agreement on or
before such 1031 Proceeds are distributed in accordance with
Section 5.1(m)(iii)(D).

(v) So long as no Event of Default or Default has occurred and is continuing,
upon the written request of the Borrower, the Agent shall take such action as
may be reasonably requested by the Borrower, at the sole cost and expense of the
Borrower, in order to release from the Lien of the Security Agreement any
Collateral Disposed of by the Borrower as permitted by this Section 5.1(m).

(n) Fundamental Changes. The Borrower shall maintain its existence as a limited
liability company under the laws of the State of Delaware and shall not enter
into any transaction of merger or consolidation, or change the form of
organization of its business, or transfer all or substantially all of its
properties and assets to any other Person. The Borrower shall obtain and
preserve its qualification in each jurisdiction in which such qualification is
necessary to protect the validity and enforceability of the Loan Documents.

(o) Limitations on Investments. The Borrower shall not purchase, hold or acquire
any membership interests, capital stock, evidences of Indebtedness or other
securities of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person except
receivables arising from transactions with suppliers in the ordinary course of
business.

(p) Limitation on Restricted Payments. The Borrower shall not declare or pay any
dividend on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any capital stock of the Borrower or any
Subsidiary of the Borrower, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Borrower or any Subsidiary at any time
after the occurrence and continuance of a Default or an Event of Default.

(q) Limitation on Amendments.(r) The Borrower shall not amend, supplement or
otherwise modify the terms and conditions of (i) any of the Transaction
Documents or (ii) the certificate of organization, operating agreement or other
organizational documents of the Borrower, without the prior written consent of
the Required Lenders, nor shall the Borrower take, or permit any other Person to
take, any other action under any such documents that could have a Material
Adverse Effect or which is inconsistent with the terms of this Agreement or any
of the other Loan Documents.

(s) Transactions with Affiliates. Other than as set forth in Section 4.1(g), the
Borrower will not, directly or indirectly, enter into any transaction with any
Affiliate of the Borrower or the Servicer except (i) transactions on terms
(considered as a whole) no less favorable to the Borrower than would be
available in a comparable transaction with a Person other than an Affiliate or
(ii) Permitted Affiliate Arrangements. Nothing contained in this Section 5.1(j)
shall be construed to prohibit the Borrower from making distributions to its
member in accordance with its organizational documents.

(t) Non-Consolidation. The Borrower will take all actions necessary to ensure
that the representations and warranties contained in Section 4.1(t) hereof
remain true and correct at all times and that the Borrower would not be
consolidated with The Andersons or any of their Affiliates in the event that any
such entity shall become subject to bankruptcy or insolvency proceedings.

(u) Concentration Limits. The Borrower shall not permit at any time (i) more
than 15% of the Fair Market Value of the Equipment (based on the most recent
Appraisal delivered to the Agent) to be leased to any one Equipment Lessee and
any of its Affiliates that is not Investment Grade, (ii) more than 20% of Fair
Market Value of the Equipment (based on the most recent Appraisal delivered to
the Agent) to be leased to any one Equipment Lessee and any of its Affiliates
that is Investment Grade; provided that up to 21% of Fair Market Value of the
Equipment may be leased to Dakota Minnesota & Eastern Railroad Corporation and
its Affiliates so long as they remain Investment Grade, or (iii) more than 20%
Fair Market Value of the Equipment (based on the most recent Appraisal delivered
to the Agent) to be subject to Per Diem Leases.

(v) Debt Service Coverage Ratio. The Borrower shall not permit the Debt Coverage
Ratio as of any Determination Date to be less than 1.50.

(w) Utilization. The Borrower shall not permit the Utilization Rate at any time
to be less than 80%.

(x) Cash Collateral Account Reserve. If the amount on deposit in the Cash
Collateral Account (less amounts on deposit in the Cash Collateral Account on
account of Asset Sales and Recovery Events) shall at any time be less than the
Reserve Amount, the Borrower shall, within 3 Business Days thereafter, deposit
in the Cash Collateral Account an amount equal to the difference between the
Reserve Amount and the amount on deposit in the Cash Collateral Account (less
amounts on deposit in the Cash Collateral Account on account of Asset Sales and
Recovery Events) on such date.

(y) Appraisals.

(i) The Borrower shall, at the Borrower’s expense, deliver to the Agent no later
than 90 days after the Closing Date, the results of a physical inspection of the
Equipment by D.W. Beary & Associates, Inc. either confirming the results of the
Appraisal delivered to the Agent on the Closing Date or providing a revised
Appraisal of the Equipment based on the results of such physical inspection.

(ii) The Borrower shall, at the Borrower’s expense, deliver to the Agent an
Appraisal of the Equipment (i) on each anniversary of the Closing Date and
(ii) at any time requested by the Agent after the occurrence and continuation of
an Event of Default, such Appraisal being based on a physical inspection of the
Equipment conducted not more than thirty (30) days prior to the delivery date
thereof. In addition, after the occurrence of any change in applicable law
(including the rules and regulations of the AAR), which, in the reasonable
opinion of the Agent, could have a material adverse effect on the Fair Market
Value of the Equipment, the Agent shall have the right to obtain a new Appraisal
of the Equipment, at the Borrower’s expense.

(z) No Bankruptcy Filing with the Consent of Independent Director. The Borrower
shall not, without the consent of the Independent Manager, (i) commence any
insolvency proceeding seeking to have an order for relief entered with respect
to it or seeking re-organization, arrangement, adjustment, wind-up, liquidation,
dissolution, composition or other relief with respect to it or its debts,
(ii) seek appointment of a receiver, trustee, custodian or other similar
official for it or any part of its assets, (iii) make a general assignment for
the benefit or creditors or (iv) take any action in furtherance of, or
consenting or acquiescing in, any of the foregoing.

(aa) No Consolidation. Except as otherwise expressly permitted hereunder, the
Borrower shall not consolidate, amalgamate or merge with or into any other
Person or convey or transfer its properties and assets substantially as an
entirety to any Person.

(bb) Enforcement of Servicing Agreement, Management Agreement and Transfer
Agreements. The Borrower shall take all actions necessary, and diligently pursue
all remedies available to it, to the extent commercially reasonable, to enforce
the obligations of the Servicer under the Servicing Agreement, the Manager under
the Management Agreement and the obligation of all other parties under the
Transaction Documents to secure its rights thereunder.

(cc) Patriot Act. In compliance with the USA Patriot Act and 31 CFR Part 103.121
and, in the case of a non-U.S. entity, any other similar requirements of the
relevant foreign jurisdiction, when requested the Borrower shall provide to each
Lender certain information relating to the Borrower that the Lender may be
required to obtain and keep on file, including the Borrower’s name, address and
codes of various identifying documents.

(dd) 1031 Transactions. The Borrower shall cause all 1031 Proceeds in the
possession or control of a Qualified Intermediary to be promptly deposited (but
in no event later than 2 days after the occurrence of such event) by such
Qualified Intermediary in the Collection Account upon the occurrence of one of
the following events:

(i) upon the expiration of the “identification period” (as defined in 26 C.F.R.
1.1031(k)-1(b)(2)) with respect to such 1031 Proceeds, if the Borrower has not
identified “replacement property” in accordance with 26 C.F.R. 1.1031(k)-1;

(ii) upon the expiration of the “exchange period” (as defined in 26 C.F.R.
1.1031(k)-1(b)(2)) with respect to such 1031 Proceeds if the Borrower has not
acquired “replacement property” with such 1031 Proceeds in accordance with 26
C.F.R. 1.1031(k)-1;

(iii) upon the occurrence of any other event that would disqualify the 1031
Proceeds from being applied in a 1031 Transaction; or

     
(ee)
  (iv)upon the occurrence of an Event of Default.
Post-Closing Deliveries.
 
   

(i) The Borrower shall provide to the Agent no later than January 16, 2006,
fully-executed, chattel paper originals of Equipment Leases between the
Borrower, as lessor, and The Andersons, as lessee, as replacement for the
“Andersons” Equipment Leases set forth on Schedule A to the Security Agreement.

(ii) A lien search performed at the STB has revealed liens of record on the
Items of Equipment with the following car marks: AEX 4540, AEX 8299, AEX 8391
(the “Encumbered Cars”). Notwithstanding anything herein or in the other Loan
Documents to the contrary, the existence of such liens shall not result in a
Default or Event of Default unless the Borrower fails to cause such Encumbered
Cars to be free and clear of liens of record at the STB no later than
January 15, 2005.

ARTICLE VI.

EVENTS OF DEFAULT

SECTION 6.1. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay to the Agent any installment of the principal
or interest on the Loans or any other amounts payable under the Loan Documents
within 10 days after the due date therefor; or

(b) Any representation or warranty made by the Borrower herein or in any other
Loan Document to which it is a party or by The Andersons in the Pledge
Agreement, shall prove to have been incorrect in any material respect when made;
or

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement set forth, or refuses to comply with the requirements of, Section 5.1
of this Agreement (other than Section 5.1(g)(vi)); or

(d) The Borrower shall fail to perform or observe the covenant set forth, or
refuses to comply with the requirements of, Section 5.1(g)(vi) of this Agreement
or Section 5.2 of the Security Agreement, other than the failure of the Borrower
to deliver the chattel paper original of the Equipment Leases set forth on
Schedule B hereof; or

(e) The Borrower shall fail to obtain and maintain the insurance required under
Section 4.2 of the Security Agreement; or

(f) The Borrower or The Andersons shall fail to perform or observe any other
term, covenant or agreement set forth herein or in any other Loan Document to
which it is a party and such failure continues unremedied for a period of
30 days after the earlier of (i) any Responsible Officer of the Borrower or The
Andersons first acquiring knowledge thereof or (ii) the Borrower’s receipt of
written notice thereof from the Agent; or

(g) The entry of a decree or order by a court having jurisdiction in the
premises for relief in respect of the Borrower in an involuntary case or
proceeding under any bankruptcy, insolvency, reorganization or similar act, law
or statute now or hereafter in effect, or adjudging the Borrower as bankrupt or
insolvent, or approving a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Borrower under Title 11 of the
United States Code, as now constituted or hereafter in effect or under any other
applicable federal or state bankruptcy law or other similar law, or the
appointment of a custodian, receiver, liquidator, assignee, trustee,
sequestrator (or similar official) of the Borrower or of any substantial part of
its property or the Collateral or Pledged Collateral, or the entry of an order
for the winding up or liquidation of its affairs, and the continuance of any
such decree or order unstayed and in effect for a period of 60 consecutive days;
or

(h) The commencement by the Borrower of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or similar
law, or of any other case or proceeding to be adjudicated as bankrupt or
insolvent, or the consent by it to the entry of a decree or order for relief in
respect of the Borrower in an involuntary case or proceeding, under any
applicable federal or state bankruptcy, insolvency, reorganization or similar
law or the filing by it of a petition or consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, sequestrator, or similar official of the Borrower, or any
substantial part of the Collateral, or the making by it of an assignment for the
benefit of the creditors, or the taking of organizational action by the Borrower
in furtherance of any such action; or

(i) The Agent shall cease to have a valid, perfected first priority security
interest in and lien on any of the Collateral or the Pledged Collateral (except
for Permitted Liens and as otherwise provided in the Security Agreement); or

(j) The rendering against the Borrower of a final judgment, decree or order for
payment of money in excess of $500,000 and the continuance of such judgment,
decree or order unsatisfied for a period of 30 consecutive days without being
contested in good faith and by appropriate proceedings; or

(k) Any of the Collateral or the Pledged Collateral shall be attached,
distrained or otherwise levied upon, other than attachments, distraint and
levies which constitute Permitted Liens; or

(l) An ERISA Event shall have occurred pursuant to which the Borrower incurs
liability having a material adverse effect on its ability to perform its
material obligations under the Loan Documents to which it is a party; or

(m) a Manager Event of Termination (as defined in the Management agreement) has
occurred and is continuing and the Agent is unable to find an acceptable
replacement Manager who succeeds to the role of “Manager” within 30 days after
the Agent gives notice of such termination as provided in the Management
Agreement; or

(n) a Servicer Event of Termination (as defined in the Servicing Agreement) has
occurred and is continuing and the Agent is unable to find an acceptable
replacement Servicer who succeeds to the role of “Servicer” within 30 days after
the Agent gives notice of such termination as provided in the Servicing
Agreement.

then, and in any such event, the Agent, acting on instruction from the Required
Lenders, may immediately declare all amounts due and payable under the Loans and
all interest thereon notified in writing to the Borrower and other amounts
payable under the Loan Documents to be forthwith due and payable, whereupon the
Loans, all such principal, interest and all such other amounts shall become and
be forthwith due and payable, without presentment, demand, protest, or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
provided that upon the occurrence of an Event of Default described in subsection
(g) and (h) of this Section 6.1, the results that would otherwise occur upon the
giving of notice by the Agent shall occur automatically without the giving of
any such notice.

Upon the occurrence and during the continuance of an Event of Default, the
Required Lenders may direct the Agent to exercise remedies in accordance with
the Security Agreement and the Pledge Agreement.

ARTICLE VII.

AGENCY

SECTION 7.1. Appointment and Authority. Each Lender hereby irrevocably appoints
Siemens Financial Services, Inc. to act on its behalf as the Agent hereunder,
under the other Loan Documents and under the other Transaction Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

SECTION 7.2. Rights as a Lender. The Person serving as the Agent hereunder and
under the other Loan Documents shall have the same rights and powers in its
capacity as a Lender and may exercise the same as though it were not the Agent
and the term “Lender” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
other Affiliate thereof as if such Person were not the Agent hereunder and under
the Security Agreement and the Pledge Agreement and without any duty to account
therefor to any Lender.

SECTION 7.3. Exculpatory Provisions. The Agent shall have no any duties or
obligations except those expressly set forth herein and in the other Loan
Documents and pursuant to applicable law. Without limiting the generality of the
foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders, provided that the Agent
is not required to take any action that, in its opinion or the opinion of its
counsel, may expose it to liability or that is contrary to any Loan Document or
applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, any other Loan Document or any other Transaction Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Event of Default
or Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document, any other Transaction Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to it, (vi) the value, sufficiency,
creation, perfection or priority of any Lien in any Collateral or Pledged
Collateral; or (vii) the financial condition of the Borrower, the Servicer, the
Manager or any of the Servicer’s or Manager’s Subsidiaries. The Agent shall not
have any duty to disclose to the Lenders information that is not required to be
furnished by the Borrower to the Agent at such time, but is voluntarily
furnished by the Borrower to the Agent (either in its capacity as Agent or in
its individual capacity).

SECTION 7.4. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless it shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 7.5. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder, under any other Loan
Document or any other Transaction Document by or through any one or more
sub-agents appointed by it. The Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective related parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the related parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

SECTION 7.6. Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder, under any
other Loan Document or any other Transaction Document in accordance with written
instructions signed by the Required Lenders or all Lenders, as the case may be,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders. The Lenders hereby acknowledge that the
Agent shall be, from time to time, required or requested to take discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement,
any other Loan Document or any other Transaction Document. In taking such
action, the Agent shall not have any liability therefor, other than for the
Agent’s gross negligence or willful misconduct. The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document at the request of the Required Lenders unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

SECTION 7.7. Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Lenders shall have the right (so long as no Event of Default
shall have occurred and be continuing, in consultation with the Borrower) to
appoint a successor, which shall be a bank with an office in New York City, the
State of New York, or an Affiliate of any such bank with an office in New York
City, the State of New York. If no such successor shall have been so appointed
by the Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above provided that if the Agent shall notify the Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder,
under the other Loan Documents (except that in the case of any collateral
security held by the Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and under the other
Transaction Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
the Lenders directly, until such time as the Lenders appoint a successor Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder or under the Security Agreement and the Pledge
Agreement, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder, under the other Loan Documents and the other Transaction Documents
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder, under the other
Loan Documents and the other Transaction Documents, the provisions of this
Article shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective related parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.

SECTION 7.8. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any other
Transaction Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 7.9. Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify each of the Agent ratably in proportion to their
respective Commitments (i) for any amounts not reimbursed by the Borrower for
which it is entitled to reimbursement by the Borrower under the Loan Documents,
(ii) to the extent not reimbursed by the Borrower, for any other expenses
incurred by it on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any reasonable expenses incurred by it in
connection with any dispute between it and any Lender or between two or more of
the Lenders) and (iii) to the extent not reimbursed by the Borrower, for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against it in any way relating to or arising
out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against it in
connection with any dispute between it and any Lender) or between two or more of
the Lenders), or the enforcement of any of the terms of the Loan Documents or of
any such other documents, provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the Agent’s gross negligence or willful misconduct. The
obligations of the Lenders under this Section 7.10 shall survive payment of the
Loans and termination of this Agreement.

SECTION 7.10. Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder unless
it has received written notice from a Lender or the Borrower referring to this
Agreement describing such Default or Event of Default. In the event that the
Agent shall receive such a notice, the Agent shall give notice thereof to the
Lenders. The Agent shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

SECTION 7.11. Authorization to Release Liens. The Agent is hereby irrevocably
authorized by each of the Lenders to effect any release of Liens contemplated by
the Security Agreement, the Pledge Agreement or the other Loan Documents.

ARTICLE VIII.

MISCELLANEOUS

SECTION 8.1. Amendments, Etc. An amendment or waiver of any provision of any of
the Loan Documents, or consent to any departure by the Borrower therefrom shall
in any event be effective only if the same shall be in writing and signed by the
Required Lenders and the Borrower and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however:

(a) that no such amendment, waiver or consent shall, without the consent of all
of the Lenders:

(i) extend the Maturity Date or forgive all or any portion of the principal
amount of the Loans or postpone regularly scheduled payments of principal of any
Loan or reduce the rate or extend the time of payment of interest or fees
thereon or related thereto;

(ii) modify the percentage specified in the definition of Required Lenders;

(iii) reduce the amount or extend the payment date for any mandatory payments or
increase the amount of any Lender’s Commitment or permit the Borrower to assign
its rights hereunder or the other Loan Documents;

(iv) amend or waive the obligations of the Borrower as set forth in Section 8.1
of the Security Agreement or Section 8.5 of this Agreement;

(v) release any Collateral, except as expressly provided for in the Loan
Documents;

(vi) amend or otherwise modify any provision in the Loan Documents that, by its
express terms, permits the Borrower to take or refrain from taking any action
only upon the consent of all the Lenders hereunder; or

(vii) amend this Section 8.1 or Section 8.13.

(b) that notwithstanding the foregoing, the Agent may, without the consent of
any of the Lenders, release and accept additions to and substitutions of any
Collateral made in accordance with the express provisions of the Security
Agreement and make determinations of whether any Replacement Unit and/or
Replacement Lease delivered in connection therewith is acceptable or
satisfactory,

No amendment of any provision of Article VII of this Agreement shall be
effective without the written consent of the Agent. No amendment of any Note
shall be effective without the written consent of the Lender holding such Note.

SECTION 8.2. Notices, Etc. All notices and other communications required or
permitted to be given hereunder shall be in writing (including telegraphic,
telecopy or cable communication) and mailed, telegraphed, telecopied, cabled or
delivered by hand as provided below:

if to the Borrower, at its address at:

c/o The Andersons, Inc.

480 W. Dussel Drive, Suite S

Maumee, OH 43537

Fax: (419) 891-6670

Attention: Vice President and Treasurer

if to the Agent, at its address at:

Siemens Financial Services, Inc.

170 Wood Avenue South

Iselin, NJ 08830

Fax: (732) 590-6545

Attention: Vice President CBF, Operations and Credit

with a copy to:

Siemens Financial Services, Inc.

170 Wood Avenue South

Iselin, NJ 08830

Fax: (732) 590-6687

Attention: General Counsel

if to any Lender, at its address set forth in its Administrative Details
(attached hereto as Schedule A).

All such notices and communications shall be effective when delivered personally
or three days after the date on which it shall be deposited in the United States
mail, first class, postage prepaid, return receipt requested or delivered to the
telegraph company, confirmed by telex, telecopy answerback or delivered to the
cable company, or deposited with a reputable overnight courier to be delivered
the next day addressed as aforesaid, except that notices to any party pursuant
to the provisions of Article II shall not be effective until received by such
party.

SECTION 8.3. No Waiver; Remedies. No failure on the part of the Lenders to
exercise, and no delay in exercising, any right hereunder or under the Loan
Documents shall operate as a waiver thereof nor shall any single or partial
exercise of any right hereunder or under the Security Agreement or the Notes
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 8.4. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistently applied, except
as otherwise stated herein.

SECTION 8.5. Binding Effect; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Agent, all future holders of the Loans and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Agent and each Lender.

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender or any other interest of such Lender hereunder and under the
other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. In no
event shall any Participant under any such participation have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would require the consent of all Lenders
pursuant to Section 8.1. The Borrower agrees that if amounts outstanding under
this Agreement and the Loans are due or unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 8.13 as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Section 9.20 with respect to its participation in
the Loans outstanding from time to time as if such Participant were a Lender;
provided that, in the case of Section 9.20, such Participant shall have complied
with the requirements of said Section, and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Agent, at any time and from time to time assign to any
Lender or any affiliate thereof, any Eligible Assignee with a net worth (as
determined in the accordance with GAAP) in excess of $75,000,000 or, with the
consent of the Borrower and the Agent (which, in each case, shall not be
unreasonably withheld or delayed), to an any other bank, financial institution
or other entity (each such party, a “Transferee”) all or any part of its rights
and obligations under this Agreement pursuant to a Transfer Agreement
substantially in the form attached hereto as Exhibit E, executed by such
Transferee and such Assignor (and, where the consent of the Borrower and the
Agent is required pursuant to the foregoing provisions, by the Borrower and the
Agent) and delivered to the Agent for its acceptance and recording in the
Register; provided that no such assignment to a Transferee (other than any
Lender or any affiliate thereof) shall be in an aggregate principal amount of
less than $5,000,000 (other than in the case of an assignment of all of a
Lender’s interests under this Agreement), unless otherwise agreed by the
Borrower and the Agent. Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Transfer
Agreement, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Transfer Agreement, have the rights and obligations of a
Lender hereunder with Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Transfer Agreement, be released
from its obligations under this Agreement. Notwithstanding any provision of this
Section, the consent of the Borrower shall not be required for any assignment
that occurs at any time when any Event of Default shall have occurred and be
continuing.

(d) The Agent shall, on behalf of the Borrower, maintain at its address referred
to in Section 8.2 a copy of each Transfer Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and principal amount of the Loans owing to each Lender from time to
time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Transfer Agreement; thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the designated Assignee, and the old Notes
shall be returned by the Agent to the Borrower marked “canceled”.

(e) Upon its receipt of a Transfer Agreement executed by an Assignor and an
Assignee (and, in any case where the consent of any other Person is required, by
each such other Person) together with payment to the Agent of a registration and
processing fee of $3,500, the Agent shall (i) promptly accept such Transfer
Agreement and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Agent (in exchange for the Note of the assigning Lender) a new Note to the order
of such Assignee in an amount equal to the Loans assumed or acquired by it
pursuant to such Transfer Agreement and, if the Assignor has retained a Loan,
upon request, a new Note to the order of the Assignor in an amount equal to the
Loans retained by it hereunder. Such new Note or Notes shall be dated the
Closing Date and shall otherwise be in the form of the Note or Notes replaced
thereby.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank; provided, that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

SECTION 8.6. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING THE VALIDITY HEREOF AND THEREOF, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW JERSEY.

SECTION 8.7. CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST THE BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LOAN
DOCUMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY, MAY BE INSTITUTED
IN ANY FEDERAL, STATE OR LOCAL COURT IN THE COUNTY OF MIDDLESEX, STATE OF NEW
JERSEY AND THE BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND, SOLELY FOR THE PURPOSES OF ENFORCING THE LOAN DOCUMENTS, THE BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

SECTION 8.8. Indemnity. The Borrower agrees to indemnify, protect and hold
harmless the Lenders and the Agent and their respective assigns, directors,
officers, employees, agents and representatives (each an “Indemnified Party”)
from and against all losses, damages, injuries, liabilities, claims, suits,
obligations, penalties, actions, judgments, costs, interest and demands of any
kind or nature whatsoever (all the foregoing losses, damages, etc. are the
“indemnified liabilities”), and expenses in connection therewith (including,
without limitation, the reasonable fees and disbursements of counsel for such
Indemnified Party whether or not in connection with any investigative,
administrative or judicial proceeding, whether or not such Indemnified Party
shall be designated a party thereto, and the reasonable expenses of
investigation by engineers, environmental consultants and similar technical
personnel) or of appraisers arising out of, in connection with, or as the result
of, (i) any claim arising from the operation, use, condition, possession,
storage or repossession of any of the Collateral or the Pledged Collateral,
(ii) any claim relating to any laws, rules or regulations, including, without
limitation, environmental control, noise and pollution laws, rules or
regulations, (iii) the preparation, execution, delivery or performance of the
Loan Documents, (iv) the preservation or enforcement of any rights thereunder,
(v) the retention by the Agent of a security interest in the Collateral or the
Pledged Collateral, (vi) any claim for personal injury or property damage
arising from the operation, use, condition, possession, storage or repossession
of any of the Collateral or the Pledged Collateral, (vii) any claim relating to
any laws, rules or regulations, including, without limitation, environmental
control, noise and pollution laws, rules or regulations or arising during the
period of any delivery, rejection, storage or repossession of any of the
Equipment while a security interest therein remains in the Agent or during the
period of the transfer of such security interest in the Collateral by the Agent
pursuant to any of the provisions of the Security Agreement, (viii) any
modifications, supplements, or amendments to any Loan Document or any releases
of the Collateral or the Pledged Collateral pursuant thereto as a result of a
prepayment of principal or otherwise, (ix) any claim relating to the Management
Agreement, the Servicing Agreement, the Transfer Documents, the Car Mark
Agreement or the transactions contemplated thereby, (x) any investigation of any
Default or Event of Default or alleged default or (xi) with respect to the Agent
only, for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent
arising exclusively from any dispute between two or more Lenders; provided,
however, that the Borrower shall have no obligation to so indemnify any
Indemnified Party for any indemnified liabilities arising from such Indemnified
Party’s willful misconduct or gross negligence. The foregoing indemnity shall
survive the termination of this Agreement, the other Loan Documents, the other
Transaction Documents and payment of all obligations under the Loan Documents.

SECTION 8.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement.

SECTION 8.10. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected.

SECTION 8.11. Entire Agreement. This Agreement, together with other Loan
Documents, constitutes the entire understanding between the parties with respect
to the subject matter hereof. All prior agreements, understandings,
representations, warranties and negotiations, if any, are merged into this
Agreement, and this Agreement is the entire agreement between the parties hereto
relating to the subject matter hereto. This Agreement cannot be changed or
terminated orally.

SECTION 8.12. Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans.

SECTION 8.13. Adjustments; Set-off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of the
Loans or other amounts owing to it under the Loan Documents (“Obligations”), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 6.1(f) or (g) or otherwise), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Obligations, such Benefited Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 8.14. Confidentiality. Each of the Agent and the Lenders agrees to keep
confidential all non-public information provided to it by the Borrower pursuant
to this Agreement that is designated by the Borrower as confidential; provided
that nothing herein shall prevent any Agent or any Lender from disclosing any
such information (a) to the Agent, any other Lender or any affiliate of any
thereof, (b) to any Participant or Assignee or prospective Participant or
Assignee that agrees to comply with the provisions of this Section or
substantially equivalent provisions, (c) to any of its employees, directors,
agents, attorneys, accountants and other professional advisors, (d) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to applicable law, (f) in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed other
than in breach of this Section, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

SECTION 8.15. Costs and Expenses. The Borrower agrees (a) to pay or reimburse
the Agent for its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements and other charges of counsel to the Agent, (b) to pay or reimburse
each Lender and the Agent for all their costs and expenses incurred after the
occurrence of a Default or Event of Default in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to each
Lender and of counsel to the Agent and (c) to pay, indemnify, or reimburse each
Lender and the Agent for, and hold each Lender and the Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents.

SECTION 8.16. No Third Party Beneficiary. This Agreement is solely for the
benefit of the parties hereto and their successors and permitted assigns, and
nothing contained in this Agreement shall be deemed to confer upon any other
Person any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein. All conditions to the obligations of
the Lenders to make the Loan hereunder are imposed solely and exclusively for
the benefit of the Lenders and no other person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Lenders will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by any Lender at any time if, in
any Lender’s sole discretion, such Lender deems it advisable or desirable to do
so.

SECTION 8.17. Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall govern and prevail.

SECTION 8.18. Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any Loan Document or any amendment or exhibit hereto or thereto.

SECTION 8.19. Survival of Indemnities. All the indemnity and expense provisions
set forth in this Agreement and the other Loan Documents shall survive the
execution and delivery of this Agreement and the Notes and the payment in full
of the Loans and all other obligations hereunder or under any Loan Documents.

SECTION 8.20. WAIVER OF JURY TRIAL. BY ITS SIGNATURE BELOW WRITTEN EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS HEREIN DESCRIBED OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

SECTION 8.21. Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Agent or any Lender as a result of a present or former connection
between the Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Agent’s or such Lender’s having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other Loan
Document). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to the Agent or such Lender shall be increased
to the extent necessary to yield to such Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that the Borrower shall not be required to increase any such
amounts payable to any Lender with respect to any Non-Excluded Taxes (i) that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (d) of this Section or (ii) that are United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph
(a). In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(b) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Agent for the
account of the Agent or Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof. If
the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Agent and the Lenders for any incremental taxes, interest or penalties that
may become payable by the Agent or any Lender as a result of any such failure.
The agreements in this Section shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder and under
the other Loan Documents.

(c) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or any subsequent
versions thereof or successors thereto properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(d) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

SECTION 8.22. Waiver. The Borrower hereby waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding in connection with this Agreement or the other Loan Documents any
special, exemplary, punitive or consequential damages.

[The remainder of this page is intentionally left blank.]

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

     
Borrower:
 

 
     

 
    THE ANDERSONS RAIL OPERATING I LLC

 
   
By:
  /s/ Richard R. George
 
   
 
  Name: Richard R. George
Title: Manager
 
   

3



      Agent:

SIEMENS FINANCIAL SERVICES, INC.,

in its capacity as Agent

By: /s/ Peter Donaldson
Name: Peter Donaldson
Title: VP Credit & Operations


     
 
  Lenders:
 
   
Commitment: $40,950,000
  SIEMENS FINANCIAL SERVICES, INC.
 
   
 
  By: /s/ Peter Donaldson
 
   
 
  Name: Peter Donaldson
Title: VP Credit & Operations
 
   

4

Schedule A

Administrative Details

Siemens Financial Services, Inc.

170 Wood Avenue South

Iselin, NJ 08830

Fax: (732) 590-6545

Attention: Vice President CBF, Operations and Credit

5

Schedule B

Exception Report

          Schedule of Principal Payments Addendum I
   
 
         

 
       
Date
2/15/2006
3/15/2006
4/15/2006
5/15/2006
6/15/2006
7/15/2006
8/15/2006
9/15/2006
10/15/2006
11/15/2006
12/15/2006
1/15/2007
2/15/2007
3/15/2007
4/15/2007
5/15/2007
6/15/2007
7/15/2007
8/15/2007
9/15/2007
10/15/2007
11/15/2007
12/15/2007
1/15/2008
2/15/2008
3/15/2008
4/15/2008
5/15/2008
6/15/2008
7/15/2008
8/15/2008
9/15/2008
10/15/2008
11/15/2008
12/15/2008
1/15/2009
2/15/2009
3/15/2009
4/15/2009
5/15/2009
6/15/2009
7/15/2009
8/15/2009
9/15/2009
  Principal
$232,835.63
$253,785.67
$235,278.53
$242,974.19
$237,679.42
$245,309.29
$240,104.09
$241,309.44
$248,839.85
$243,770.06
$251,233.05
$246,255.04
$247,491.27
$267,089.48
$250,074.53
$257,364.78
$252,621.94
$259,842.39
$255,194.58
$256,475.69
$263,590.55
$259,086.49
$266,129.81
$261,941.16
$263,517.29
$281,633.99
$266,246.54
$273,090.14
$268,946.68
$275,716.27
$271,673.49
$273,033.60
$279,691.15
$275,800.77
$282,382.46
$278,397.53
$279,555.01
$296,195.67
$282,445.36
$288,848.65
$285,313.33
$291,638.04
$288,209.70
$289,656.55   Date Principal
10/15/2009 $295,862.26
11/15/2009 $292,595.93
12/15/2009 $298,721.10
1/15/2010 $295,564.42
2/15/2010 $297,048.19
3/15/2010 $312,075.28
4/15/2010 $300,106.07
5/15/2010 $306,025.46
6/15/2010 $303,148.93
7/15/2010 $308,984.95
8/15/2010 $306,221.93
9/15/2010 $307,759.20
10/15/2010 $313,468.90
11/15/2010 $310,877.85
12/15/2010 $316,502.09
1/15/2011 $314,027.38
2/15/2011 $315,603.83
3/15/2011 $328,919.35
4/15/2011 $318,839.43
5/15/2011 $324,245.52
6/15/2011 $322,067.80
7/15/2011 $327,385.44
8/15/2011 $325,328.14
9/15/2011 $326,961.33
10/15/2011 $332,144.89
11/15/2011 $330,270.13
12/15/2011 $335,363.03
1/15/2012 $333,741.01
2/15/2012 $335,568.87
3/15/2012 $347,038.66
4/15/2012 $338,986.29
5/15/2012 $343,835.87
6/15/2012 $342,404.78
7/15/2012 $347,160.65
8/15/2012 $345,857.03
9/15/2012 $347,588.54
10/15/2012 $352,202.30
11/15/2012 $351,091.98
12/15/2012 $355,609.70
1/15/2013 $16,734,526.36





 
       
 
      Borrower Initial RRG
 
       
 
       

6